ICJ_121_ArrestWarrant_COD_BEL_2002-02-14_JUD_01_ME_08_FR.txt. 100

OPINION INDIVIDUELLE DE M. BULA-BULA

Rétablissement des faits, médiats et immédiats — Décolonisation — Droit
des peuples à disposer d'eux-mêmes — Egalité souveraine des Etats — Interven-
tion dans les affaires intérieures — Agression armée — Droit international
humanitaire — Immunités du ministre des affaires étrangères — Immunité
et impunité — Objet et persistance du différend — Recevabilité d'une
requête — Allégation de compétence universelle — Règle non ultra
petita — Droit international coutumier — Exception — Opinio juris et pratique
internationale — Fait internationalement illicite — Conception afri-
caine — Dignité d’un peuple — Responsabilité internationale — Dommage
moral — Réparation — Bonne foi — Développement du droit international —
Communauté internationale — Enseignement du droit international.

1. Puisque l’arrêt de principe du 14 février 2002 dit le droit et tranche
le différend qui opposait la République démocratique du Congo (ci-après
dénommée le « Congo») au Royaume de Belgique (ci-après dénommé la
« Belgique»), puisque cette décision judiciaire sans précédent en la matière
codifie et développe le droit international contemporain, puisque la Cour
vient ainsi d’imposer la force du droit contre le droit de la force au sein
de la «communauté internationale» qu'elle s’attache à construire au fil
des ans; j appuie pleinement sans réserve tout le dispositif de l'arrêt.

2. Néanmoins, je voudrais ici souligner d’autres motifs de fait et de
droit qui me paraissent compléter et conforter cette ceuvre collective.
Mon opinion se justifie aussi par le devoir particulier que me dicte ma
qualité de juge ad hoc. I n’est pas certain qu’une «opinion» obéisse à des
règles rigides. Sans doute ne doit-elle pas traiter des questions sans rap-
port avec l’une ou l’autre partie de l'arrêt. Sous cette réserve, la liberté
semble caractériser la pratique judiciaire. Non seulement il arrive que le
volume du propos excède la longueur de l’arrêt lui-même, mais encore il

! Comparer l'arrêt du 5 février 1970 en l'affaire de la Barcelona Traction, Light und
Power Company, Limited (49 pages) avec l'opinion de MM. Ammoun (48 pages), Tanaka
(47 pages), Fitzmaurice (50 pages) et Jessup (61 pages); l'avis du 21 juin 1971 en l'affaire
du Sud-Ouest africain (43 pages) avec l'opinion de Fitzmaurice (103 pages); l'arrêt du
27 juin 1986 en l'affaire des Activités militaires et paramilitaires au Nicaragua et
contre celui-ci (Nicaragua c. Etats-Unis d'Amérique) (137 pages), avec l'opinion de
S. M. Schwebel (269 pages): l’arrêt du 26 juin 1992 sur Certaines terres à phosphate à
Nauru {Nauru c. Australie) (30 pages) avec l'opinion de M. Shahabuddeen (31 pages):
Parrét du 14 juin 1993 en l'affaire de la Délimitation maritime dans la région située entre
le Groenland et Jan Mayen ( Danemark c. Norvège) (41 pages) avec l'opinion de M. Sha-
habuddeen (81 pages); l'arrêt du 24 février 1982 en l'affaire du Plateau continental ( Tuni-
sie Jamahiriya arabe libvenne) (77 pages) avec l'opinion de S. Oda (121 pages): l'arrêt du
12 décembre 1996 en l'affaire des Plates-formes pétrolières ( République islamique d'Iran
c. Etats-Unis d'Amérique ) (19 pages) avec l'opinion de M. Shahabuddeen (20 pages).

101
101 MANDAT D’ARRET (OP. IND. BULA-BULA)

peut se fixer divers objectifs*. Sans verser dans de tels travers, il m’est
ainsi loisible de développer de maniére raisonnable mon argumentation
juridique. D’une part, il me parait que le raccourci des faits présentés par
les Parties en litige ne laisse apparaître que la face visible de Piceberg. Il
expose a une lecture en surface d’une affaire relevant d’un vaste conten-
tieux. D’autre part, les circonstances immédiates ainsi présentées ont, en
partie, conduit la Cour à ne pas examiner en profondeur la question fon-
damentale de l'indépendance du Congo, ancienne et unique colonie de la
Belgique, vis-a-vis de cette dernière. La mention relative à l'égalité sou-
veraine, martelée successivement à l’occasion de la phase conservatoire et
lors de la phase du fond par deux conseils du Congo, membres du gou-
vernement, invite à regarder les choses en profondeur. Elle est réitérée
dans les conclusions finales. N’est-elle pas à la base de la désignation des
juges ad hoc, d’abord par le défendeur, ensuite par le demandeur!

3. La doctrine impose particulièrement aux juges ad hoc le fardeau de
contribuer au rétablissement objectif et impartial des faits ainsi que de
présenter la conception juridique de chaque partie au différend?. De
l'avis de E. Lauterpacht, il incombe au juge ad hoc de

«veiller à ce que, dans toute la mesure possible, chacun des argu-
ments pertinents de la partie qui Pa désigné ait été pleinement pris en
considération au cours de l’examen collégial et soit, en fin de compte,
reflété — à défaut d’être accepté — dans sa propre opinion indivi-
duelle ou dissidente»*,

4. Se plier à une telle obligation ne rapproche guère le juge ad hoc d’un
représentant d’un Etat”. Au demeurant, il ne s’agit point d’une représen-
tation nationale mais d’une «présence nationale» par ailleurs perma-
nente pour les membres permanents du Conseil de sécurité. Concernant
le rôle du juge ad hoc, J. G. Merrilis estime que l'institution «établit un
lien important entre les parties et la Cour». Dans ces conditions, «l’ins-
titution du juge ad hoc, en tant qu’elle reflète «l’incidence de considéra-
tions métajuridiques sur le règlement des différends internationaux»,
reste peut-être trop utile pour que l’on puisse s’en dispenser »?.

5. Naturellement, je suis d'accord, en ma qualité de juge ad hoc avec,

? Voir, sur ce point, Charles Rousseau, Droit international public, t. V, «Les rapports
conflictuels», 1983, p. 463.

3 Nguyen Quoc Dinh, Patrick Daillier et Alain Pellet, Droit international public, 1999,
p. 855, par. 541; E. McWhinney, Les Nations Unies et la formation du droit, 1986, p. 150.

+E, Lauterpacht, opinion individuelle jointe à l'ordonnance du 17 décembre 1997 en
l'affaire relative à l Application de la convention pour la prévention et la répression du
crime de génocide ( Bosnie-Herzégovine €. Yougoslavie}, C.LJ. Recueil 1997, p. 278.

$ Voir la communication de E. Lauterpacht, «The Role of ad hoc Judges», dans
Increasing the Effectiveness of the International Court of Justice, 1997, p. 374.

6 Voir le commentaire de Krzystof Skubiszewski, ibid., p. 378. [Traduction du Greffe. ]

7 J. G. Merrills. International Dispute Settlement, 3° éd., 1998, p. 139. [Traduction du
Greffe. ]

102
102 MANDAT D’ARRET (OP. IND, BULA-BULA)

«à tout le moins, la position de base de l’Etat qui a procédé a la désigna-
tion (compétence, recevabilité, principes essentiels du fond)»®. Autre-
ment, comment aurais-je accepté la proposition de cette charge? Le
consentement donné à cette dernière signifie bien sûr «une certaine récep-
tivité [du juge désigné] ... a argumentation qui lui a été soumise»”°.
D'autre part, il m’a paru intéressant, comme juge ad hoc, d'exprimer mon
opinion dans les deux phases qu'a connues cette affaire !°. Il en résulte à
mon sens une meilleure intelligence de l’analyse.

6. À grandes enjambées et par respect pour la Cour et sa méthodologie
de travail, je me bornerai à rappeler très succinctement à partir des
sources belges, congolaises, transnationales et internationales, quelques
données factuelles médiates et immédiates qui constituent la toile de fond
de l'affaire du Mandat d'arrêt du 11 avril 2000. A travers ces mentions
brèves, je souhaite à la fois conjurer le passé et promouvoir entre
l'Etat demandeur et l'Etat défendeur, intimement liés par l’histoire, la
mise en œuvre effective du principe de l'égalité souveraine entre les Etats.

7. S’adressant aux Congolais à Kinshasa, le 30 juin 2001, quarante et
uniéme anniversaire de l'indépendance du pays, le premier ministre belge
déclara:

«Vous êtes une part importante de notre passé. Des liens particu-
liers très forts unissent nos deux pays. Des liens fondés sur des rap-
ports tantôt douloureux, tantôt prometteurs; tantôt confiants, tan-
tôt circonspects... Ce qui nous unit, vous le savez, nous le savons,
relève de ce miroir intérieur qu'est notre bonne ou notre mauvaise
conscience, cette frontière entre le bien et le mal, entre la bonne
intention et la maladresse... Je veux dire au peuple congolais, où
qu'il vive sur ce grand territoire, que nous savons sa douleur et les
épreuves endurées. »

Rarement de tels propos ont été publiquement tenus par le chef du gou-
vernement d’une ancienne puissance coloniale quatre décennies aprés la
décolonisation. A tort ou a raison, il faut peut-étre chercher dans les
conditions d’une décolonisation singulière aux séquelles toujours pré-
sentes, y compris dans la présente affaire, la justification de ce propos.

8. La relecture de l’histoire du Congo décolonisé!! à laquelle s’est

8 Voir le commentaire de Krzystof Skubiszewski, /ncreasing the Effectiveness of the
international Court of Justice, loc. cit., p. 378. [Traduction du Greffe. |

° Voir Pintervention de Hugh W. A. Thirlway, ibid., p. 393. [Traduction du Greffe. ]

'0 Selon le commentaire d’A. Pellet, ibid., «il est très apprécié des juges ad hoc qu'ils
expriment leur point de vue au cours des différentes phases de l’affaire», p. 395. { Traduc-
tion du Greffe. ]

Il Les événements tragiques qui ont marqué la décolonisation du Congo ont amené
l'Organisation des Nations Unies à mettre à contribution la Cour. Voir S. Rosenne, «La
Cour internationale de Justice en 1961», Revue générale de droit international public,
3° série, t. XXXIIE, octobre-décembre 1962, n° 4, p. 703.

103
103 MANDAT D’ARRET (OP. IND. BULA-BULA)

livrée l’une de la quarantaine des conférences politiques de réconcilia-
tion !? nous apprend:

«Victorieux des élections législatives, Patrice Emery Lumumba,
après consultation des principaux partis et personnalités politiques
de l’époque, forma le gouvernement.

En date du 23 juin 1960, il obtient la confiance du Parlement, et ce
bien avant l'élection par celui-ci du chef de l'Etat Kasavubu grace a
la majorité lumumbiste.

En moins d’une semaine après le 30 juin 1960, soit le 4 juillet,
éclate la mutinerie de la force publique. Suite à l'équation provoca-
trice du général Janssens aux militaires, savoir, «après l’indépen-
dance égale avant l'indépendance», les troubles s’attisent. Le
Katanga proclame sa sécession le 11 juillet 1960 et le Sud-Kasai son
autonomie le 8 août 1960. Il y a effondrement de l’administration
territoriale et militaire ainsi que manque des ressources financiéres.
La souveraineté populaire est hypothéquée.

En dépit des accords de coopération signés entre le Royaume de
Belgique et la jeune République, le 29 juin 1960, la crise est aggravée
par l'intervention intempestive des troupes belges. Face à cette situa-
tion, le 15 juillet, le chef de l'Etat Kasavubu, garant de l'intégrité
territoriale, et le premier ministre et ministre de la défense nationale
Lumumba signent conjointement le télégramme faisant appel aux
troupes des Nations Unies à New York ... les manœuvres diploma-
tiques belges feront que les Nations Unies hésitent d’intervenir… » !

9. A juste titre ou non, le rapport met aussi en cause la responsabilité
de la Belgique dans l’éviction du premier ministre Lumumba:

«Après l’accession de notre pays a l’indépendance ... le president
Kasavubu et le premier ministre Lumumba travaillaient en harmo-
nie. Ils avaient méme effectué une tournée ensemble a Elisabethville.
Je pense que les Belges étaient contre cette harmonie. C’est pourquoi
ils avaient créé cette tension de division... Moi, j'ai téléphoné a
Lumumba pour lui en faire part. A son tour, il a contacté le prési-
dent Kasavubu. J’ai cru qu'ils avaient pris des précautions contre ces
manœuvres. J'étais surpris d'entendre à la radio vers le 5 septembre
1960 la révocation de Lumumba et le même jour aussi celle de Kasa-
vubu par Lumumba.»!

10. A en croire le rapport: «L’ambassadeur belge à Léo suscite la

12 Dénommé «conférence nationale souveraine», le forum s’est tenu de novembre 1991
à décembre 1992. II fut organisé par le gouvernement alors en place, sous pression de ses
principaux partenaires, et financé par ceux-ci, y compris la Belgique.

13 Conférence nationale souveraine, rapport de la commission des assassinats et des
violations des droits de l’homme, p. 18-19.

14 Jbid., témoignage de M. Cléophas Kamitatu, alors président provincial de Léopold-
ville (Kinshasa).

104
104 MANDAT D’ARRET (OP. IND. BULA-BULA)

création de l’État autonome du Sud-Kasaï. Le 8 août 1960, c'était chose
faite.» !* Sur l’assassinat du premier ministre Lumumba et de ses compa-
gnons, il est notamment dit: «Le 16 janvier 1961 se tient une réunion à
l’aéroport de Ndjili. Y prennent part MM. Nendaka, Damien Kandolo,
Ferdinand Kazadi, Lahaye et les représentants de la Sabena.» Un témoin,
M. Gabriel Kitenge, dira que:

«A l’arrivée de l'avion, il n’a reconnu, des trois colis, que
M. Lumumba qui, très tuméfié, tentait de s’agripper à une muraille.
Tous les trois ont débarqué vivants à Elisabethville. Conduits peu
après à la villa Brouwez à quelques kilomètres de l’aéroport, ils
sentretiendront avec MM. Godefroid Munongo et Jean-
Baptiste Kibwe en compagnie de quelques militaires blancs...

Ils seront exécutés en brousse à un kilomètre de la villa. Sous le
commandement d’un officier blanc, les soldats noirs tireront d’abord
sur Okito pour enfin terminer avec Lumumba.

Sont présents: MM. Munongo, Kitenge, Sapwe, Muke, quatre
Belges. Sur l’ordre d’un commissaire de police belge, les trois déte-
nus seront fusillés chacun à son tour et jetés dans une fosse com-
mune préalablement creusée. » '°

11. En définitive, le rapport de la conférence a proposé «l’ouverture
du procès», Elle a proposé que:

«Les assassinats de Lumumba, Mpolo et Okito, bien que n’entrant
pas dans les catégories définies actuellement par les Nations Unies,
devraient être assimilés aux crimes contre l'humanité, car il s’agit de
persécutions et assassinats pour des raisons politiques. »

La proposition peut ainsi stimuler la réflexion des auteurs qui décèlent
des incertitudes sur le concept de crime contre l’humanité!7. La confé-
rence a établi la responsabilité de plusieurs personnes tant physiques que
morales, nationales et étrangères. Au nombre desquelles il suffit de rete-
nir dans le cadre de la présente affaire:

«Le Gouvernement du Royaume de Belgique en tant que puissance
de tutelle de n’avoir pas su contenir la sécurité bilatérale d’une indé-
pendance bâclée par elle-même intentionnellement. L’ambiguité de
la loi fondamentale fait foi. En dépit des accords du 29 juin 1960, il
n’a pas offert aux autorités légitimes qu’il avait installées au Congo

'S Op. cit., note 13, ci-dessus. p. 26.

18 Jbid., p. 40.

17 Voir G. Abi-Saab, «International Criminal Tribunals and the Development of Inter-
national Humanitarian and Human Rights Law», Liber Amicorum Judge Mohammed
Bedjaoui, 1999, p. 651. Voir aussi E. Roucounas, «Time Limitations for Claims and
Actions under International Law», ibid., p. 223-240.

105
105 MANDAT D’ARRET (OP. IND. BULA-BULA)

une assistance technique et militaire qui aurait permis d’éviter le
pire.

Le soutien du Gouvernement belge à la sécession du Katanga par
sa reconnaissance officielle comme Etat indépendant avec ouverture
d’un consulat général constitue autant d’actes infractionnels contre
le peuple du Congo. Sur intervention du ministre belge des affaires
africaines, M. Harold Aspremont, le président Tschombé acceptera,
en date du 16 janvier 1961, le transfert des colis.»!®

Répondant en quelque sorte anticipativement a l'Etat défendeur, la confé-
rence a décidé d’

«alerter l’opinion internationale que ceux-là même qui nous ensei-
gnent le respect des droits de l’homme et du citoyen, contenus dans
la Déclaration des Nations Unies, ne puissent in futurum rééditer les
mêmes erreurs qui ne cadrent pas avec l'opinion dans le monde» !°.

12. Six ans plus tôt, le groupement transnational dit «tribunal perma-
nent des peuples» appelé à statuer sur le cas du Zaïre (Congo) a dit:

«Lorsque le droit du peuple de poursuivre librement son dévelop-
pement économique, social et culturel est méprisé par un Etat se per-
sonnalisant en des oligarchies complices, otages ou agents de l’étran-
ger, mises en place ou maintenues par sa volonté, cet Etat ne saurait
constituer un écran derrière lequel s’annule le droit du peuple à
Pautodétermination. » 2°

Car cette «juridiction» a estimé que,

«dans ce cas-là, on se trouve devant un phénomène semblable dans
son essence à la situation coloniale opposant un peuple asservi à une
puissance étrangère, les autorités gouvernementales jouant un rôle
de courroie de transmission et n’apparaissant guère différentes, dans
leurs fonctions, des anciens agents coloniaux (vice-rois, gouverneurs,
préfets, etc.) ou des potentats locaux au service de la métropole»?!.

Le jury a aussi soutenu que:

«La violation des droits du peuple zaïrois perpétrée par un Etat
aliéné soulève le problème de la responsabilité d’autres gouverne-

'8 Conférence nationale souveraine, rapport de la commission des assassinats et des
violations des droits de l’homme, p. 55-56.

19 Jbid.

2 Voir la Sentence du Tribunal permanent des peuples. Rotterdam, le 20 septembre
1982, p. 29.

21 Jbid.

106
106 MANDAT D’ARRET (OP. IND. BULA-BULA)

ments et notamment de ceux qui défendent les intérêts au profit des-
quels la souveraineté du peuple zaïrois est aliénée. »??

C’est ainsi qu’il a été établi, entre autres, «la responsabilité ... de la Bel-
gique»?*. Le dispositif conclut que nombre des faits jugés «constituent
des crimes contre le peuple zairois»*4. Examinant, entre autres, la valeur
juridique des décisions de ce tribunal d’opinion, des auteurs concluent
que «pareille condamnation est un premier pas vers la réparation »?*.

13. Plus récemment, la commission de l'Organisation des Nations
Unies chargée d’enquéter sur l'exploitation illégale des ressources natu-
relles du Congo a mis en cause, entre autres, des sociétés belges en terri-
toires occupés. La «neutralité» revendiquée par les autorités belges en
place face à l’agression armée? subie par le Congo depuis le 2 août
1998 ne pourrait-elle pas être mise à mal par la participation des grou-
pements privés ou des organismes parastataux belges au pillage des
ressources naturelles du Congo d’après une enquête de ?PONU?’?
D'autant plus que la commission établit un lien entre cette exploitation
illégale et la poursuite # de la guerre.

14. Les circonstances immédiates qui ont occasionné l'émission du
mandat ont été amplement présentées de manière contradictoire par les
Parties. Il serait futile d’y revenir. Néanmoins, il est des questions perti-
nentes que soulève cette affaire. Pourquoi la quasi-totalité des personna-
lités prévenues devant la justice belge, y compris M. Abdulaye Yerodia
Ndombasi, appartiennent essentiellement à une tendance politique évin-
cée en 1960 et réapparue au pouvoir en 1997 à la faveur de circonstances
diverses? Pourquoi l'Etat défendeur n’exerce-t-il pas sa compétence ter-
ritoriale en poursuivant les sociétés belges établies sur son sol suspectées
d'activités illicites en zones d'occupation étrangère au Congo?

15. Tels sont quelques éléments de fait arpentés sur plus de quatre
décades qui permettent de juger du comportement respectif des Parties au
litige tranché. Ils doivent être mis en regard avec la plaidoirie finale de la

22 Op. cit., note 20, ci-dessus. p. 30.

23 Jbid., p. 32.

24 Jbid., p. 34.

25 B. H. Weston, R. A. Falk et A. d'Amato, International Law and World Order,
2° éd., p. 1286. [Traduction du Greffe. ]

26 Au sens de l’article 51 de la Charte de l'Organisation des Nations Unies, précisé par
Particle 3 de la résolution 3314 du 14 décembre 1974, confirmé en tant que norme coutu-
mière par l’arrêt de la Cour du 27 juin 1986 en l'affaire des Activités militaires et para-
militaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’ Amérique), par. 195.

27 Voir Report of the Panel of Experts on the Illegal Exploitation of Natural Resources
and Other Forms of Wealth of the Democratic Republic of Congo. Sont aussi citées les
sociétés belges suivantes: Cogem, Muka-Entreprise et Transintra pour la cassitérite;
Chimie Pharmacie, Cogea, Finiming Ltd., Cicle International, Specialty Metal, pour le
coltan; Soger, Sogem, Cogecom, Tradement, MDW pour la cassitérite et le coltan.
Source: http ://Awww.un.org/News/dh/latest/drcongo.htm.

28 Jbid., par. 109 et suiv. « Liens entre l'exploitation de ressources naturelles et la pour-
suite du conflit.» / Traduction du Greffe. ]

107
107 MANDAT D’ARRET (OP. IND. BULA-BULA}

Belgique. Lorsque l'Etat défendeur conclut brillamment sa plaidoirie par
l’invocation de la démocratie et des droits de l’homme qui guideraient
son comportement ?”, il rouvre tout de même l’une des pages les plus hon-
teuses de la décolonisation. Dans les années soixante, de la main gauche,
il a semblé octroyer l'indépendance au Congo et, de la main droite, il a en
même temps virtuellement précarisé cette souveraineté et la démocratie
congolaise naissante. L'écrivain Joseph Ki-Zerbo a pu écrire qu’au Congo
«l’indépendance fut jetée comme un os aux indigènes pour mieux exploi-
ter leurs divisions», soit le «modèle des indépendances empoisonnées » *?.

16. Parmi les points âprement débattus de manière contradictoire par
les Parties figure la perte, à l'heure actuelle, de toute fonction gouverne-
mentale par M. A. Yerodia Ndombasi. La situation est mise en avant par
le défendeur afin d'obtenir un non-lieu de la part de la Cour. Elle serait
sans effet pour l'instance de l’avis du demandeur.

17. A mon sens, l'argument tiré de la perte (et non de l’absence) de
fonction gouvernementale actuellement exercée par M. Ndombasi est
moralement indécent. Mais la Cour ne tranche pas les litiges sur la base
d’une morale internationale chère à Nicola Politis*!. Juridiquement cepen-
dant ce moyen invoqué devrait se retourner contre le défendeur. Puisque
ce dernier lève ainsi un coin du voile sur la cause de cette situation dont
le défendeur exploite à fond les effets, rien que les effets. Il est juridique-
ment incorrect de chercher à asseoir solidement son argumentation prin-
cipale sur une grave violation du droit international (la censure de la
composition du Gouvernement congolais équivaut à Pingérence dans les
affaires intérieures d’autrui) qui s'ajoute à l'atteinte portée primitivement
aux immunités et à l’inviolabilité pénales de la personne du ministre des
affaires étrangères. Les écritures et les plaidoiries du demandeur (lors de
la phase «conservatoire» et lors de la phase du fond) ont dénoncé ce fait
sans être véritablement contredites par le défendeur. La Cour a été
témoin de cette déchéance d’un organe de l'Etat congolais survenu non
seulement après la saisine (17 octobre 2000); mais encore le limogeage a
eu lieu le jour de l’ouverture des audiences de la phase conservatoire
(20 novembre 2000) et le départ du gouvernement peu après (14 avril 2001).
Depuis toute nomination nouvelle de l'intéressé, pourtant sans cesse
annoncée par la presse, est repoussée apparemment à cause des pressions
illicites du défendeur.

18. Il est du devoir de la Cour, garant de l'intégrité du droit interna-
tional**, de sanctionner ce double comportement illicite du défendeur
stigmatisé par le demandeur dans ses conclusions finales.

? Voir plaidoiries de la Belgique, CR 2001/11, p. 17-18, par. 8, 9 et 11.

3° Joseph Ki-Zerbo, préface à l'ouvrage d’Ahamadou A. Dicko, Journal d'une défaite.
Autour du référendum du 28 septembre 1958 en Afrique noire, 1992, p. XIV.

3! Nicola Politis, La morale internationale, 1943, p. 179.

+ Détroit de Corfou, C.LJ. Recueil 1949, p. 35.

108
108 MANDAT D’ARRET (OP. IND. BULA-BULA)

19. IH est possible de reconnaître deux acceptions à l'expression «organe
d’intégrité du droit international». Pour certains, il s'agirait du «devoir
de préserver l'intégrité du droit en tant que discipline — exempte de
considérations ayant trait à la politique, la moralité, l'opportunité, etc. »*.
A mon avis, la formule devrait aussi signifier que la Cour a l’obligation
d’assurer le respect de la totalité du droit international. Quant à la spé-
cificité de la mission d’un organe judiciaire par rapport au mandat d’un
organe politique, tel que le Conseil de sécurité, la jurisprudence y relative
est déjà abondante.

20. Je partage ainsi l'opinion de Manfred Lachs selon laquelle «la
Cour est la gardienne de la légalité pour la communauté internationale
dans son ensemble » ™,

21. On imagine mal que la Cour puisse projeter un regard soutenu sur
la perte actuelle des fonctions gouvernementales de M. Ndombasi et fer-
mer les yeux sur les raisons évidentes de cette situation à la lumière des
événements qui lui ont été suffisamment exposés dès la phase de demande
de mesures conservatoires jusqu’à la clôture de la phase de fond. D'autant
plus que la transgression des immunités en cause n’est qu’un fait révéla-
teur de la méconnaissance du principe de l'égalité souveraine d’un Etat
décolonisé par la Belgique. La-dessus, la Cour ne s’est guère trompée.
Elle a plus d’une fois dans les motifs sanctionné de manière élégante la
pratique illicite du défendeur.

22. Outre l'attention de la Cour qu’attire l'argument de perte de fonc-
tion officielle que brandit l’auteur du comportement fondamentalement
illicite, il y a cet effet juridique inexistant recherché par l'Etat défendeur
dans la nouvelle situation de M. A. Yerodia Ndombasi. Dès l'instant où
l'atteinte aux immunités du ministre des affaires étrangères a été portée,
la violation du droit international a été réalisée. Et le Congo a commencé
et a continué à exiger, jusqu’à la clôture des débats, que le constat de
l'infraction soit fait par la Cour et que celle-ci lui octroie réparation
consécutive. Elle n’a jamais cru et n’a jamais dit qu’un de ses citoyens
avait été victime d’un fait illicite belge. Le demandeur a toujours été
convaincu et a toujours déclaré que ce dernier le visait en tant qu’entité
souveraine désireuse de s’organiser librement, y compris de conduire ses
relations extérieures par le ministre de son choix. Mais elle a subi et
continue de subir des entraves de fait résultant de l’émission, du main-
tien, de la diffusion du mandat et des tentatives de lui donner plus d’effets
par la Belgique.

# Voir opinion de M. H. Mendelson, « Formation of International Law and the
Observational Standpoint», au sujet de «The Formation of Rules of Customary
(General) International Law», International Law Association, Report of the Sixty-Third
Conference, Warsaw, August 21st to August 27th 1988, p. 944. [Traduction du Greffe. ]

% Voir M. Lachs, opinion individuelle jointe à l'ordonnance du 14 avril 1992 en
l'affaire relative à des Questions d'interprétation et d'application de la convention de Mont-
réal de 1971 résultant de l'incident aérien de Lockerbie (Jamahiriya arabe libyenne
e. Royaume-Uni), CLS. Recueil 1992, p. 26.

109
109 MANDAT D’ARRET (OP. IND. BULA-BULA)

23. La pertinence de la perte des fonctions gouvernementales de
M. A Yerodia Ndombasi réside dans la lumiére toute crue qu’elle projette
sur la flagrante immixtion dans les affaires intérieures du Congo par la
Belgique. En témoigne encore lidentité de certains plaignants congolais,
membres d’un parti politique congolais d’opposition**, que le défendeur
tait obstinément pour des raisons dites de sécurité devant la Cour. Par
quelque bout qu’on la prenne, cette affaire montre bien l’ingérence du
défendeur dans les affaires intérieures du demandeur. Et, en définitive, la
grave méconnaissance de l'égalité souveraine des Etats, derrière l’atteinte
aux immunités du ministre des affaires étrangères. La pertinence de la
perte de responsabilité gouvernementale est nulle relativement à l’odyssée
personnelle de M. A. Yerodia Ndombasi qui essuya, à l'exclusion curieuse
des autres personnalités congolaises inculpées et d’autres autorités étran-
gères, le mandat insolite en tant que ministre des affaires étrangères,
appelé à entretenir le contact permanent avec le principal partenaire
étranger du Congo.

24, Tant qu’existera l’authentique Etat indépendant du Congo, issu de
la décolonisation — à ne pas confondre avec l'entité étatique fictive dite
«Etat indépendant du Congo» portée aux fonts baptismaux par les puis-
sances berlinoises * —, cette dette subsistera. I] ne s'agit pas de la créance
d’un gouvernement en place donné, au demeurant appelé à passer un jour
comme tout gouvernement. Mais il est question d’un dû au peuple congo-
lais librement organisé en Etat souverain qui réclame le respect de sa
dignité.

25. Or, la dignité n’a pas de prix. Elle relève précisément du domaine
extrapatrimonial, impossible à évaluer en argent. Lorsqu'une personne
juridique, physique ou morale, a renoncé à sa dignité, elle a perdu l’essen-
tiel de son être physique ou moral. La dignité du peuple congolais, vic-
time du désordre néocolonial imposé au lendemain de la décolonisation,
dont les tragiques événements en cours constituent largement l'expression
continue, est de celle-là.

26. La perte de fonction d’une de ses autorités ne pouvait pas mettre
un terme à l’illicéité du mandat belge, pas plus qu'elle ne pouvait le trans-
former en acte licite. Afin de comprendre qu’il n’y a guère extinction de
lillicéité en raison de la perte des fonctions gouvernementales par
M. A. Yerodia Ndombasi, j'émets deux hypothèses. Lorsqu'un représen-

35 Selon le demandeur, il s'agirait de représentants d'un parti d'opposition fonctionnant
à Bruxelles! (Voir compte rendu d'audience publique du 22 novembre 2000, CR 2000/34,
p. 20.) En revanche, le défendeur excipe des «raisons de sécurité» devant la Cour (alors
que le huis clos est permis) pour ne pas révéler l'identité des plaignants de nationalité con-
golaise (voir compte rendu de l'audience publique du 21 novembre 2000, CR 2000/33,
p. 23).

*6 Les quatorze puissances coloniales réunies à Berlin (14 novembre 1884-26 février
1885} avalisèrent le projet colonial du roi Léopold Il dénommé «Etat indépendant du
Congo».

110
110 MANDAT D’ARRET (OP. IND. BULA-BULA)

tant d’un Etat étranger est tué par des agents de l’ordre d’un pays
donné*’, ce diplomate cesse par le fait même de son décès d’exercer ses
fonctions. Peut-on soutenir que l’illicéité de l’acte s’est effacée avec la
mort du représentant de l'Etat étranger? Il me semble que lillicéité
demeure. Prenons un autre cas. A supposer que ce diplomate n'ait été que
grièvement blessé. Evacué vers son pays d'envoi, il est déclaré inapte pour
le service diplomatique. Peut-on affirmer que le fait illicite a disparu étant
donné que la victime des coups et blessures n’est plus représentant de son
pays à l'étranger ? Je ne le pense pas.

27. La question du défaut d’objet de la demande congolaise aurait pu
se poser si la Belgique avait adopté un comportement radicalement
opposé consistant à respecter l'indépendance du Congo. Elle aurait dû
reconnaître la violation du droit international commise par elle, avant de
mettre à néant son mandat et de s’empresser de demander aux pays
étrangers auxquels elle avait adressé son acte de lui réserver une fin de
non-recevoir. Toute cette panoplie de mesures aurait été communiquée
au Congo et vaudrait expression de regrets et présentation d’excuses.
Rien de semblable ne s’est produit. La demande du Congo a ainsi
conservé pleinement son objet.

28. Le Congo admet que «ces demandes diffèrent quelque peu de ...
celles qui furent formulé[e]s dans sa requête introductive» eu égard à la
nouvelle situation de M. A. Yerodia Ndombasi. Mais elle ajoute que,
«dès Pinstant où ils prennent appui sur les mêmes faits que ceux mention-
nés dans cette requête, aucune difficulté ne saurait surgir à cet égard» $. A
bon droit la Cour a confirmé sa pratique constante de laisser aux parties
la faculté de préciser exactement leur demande depuis le dépôt de la
requête introductive d'instance jusqu'à la soumission des conclusions
finales à {a fin de la procédure orale. Il n’y a la rien de reprochable dès
lors que ces modifications ultérieures s'appuient sur les faits identiques
déjà mentionnés dans la demande initiale.

29. D'autre part, la recevabilité de la requête du Congo, selon la juris-
prudence constante de la Cour, s’apprécie à «la seule date pertinente»
qu'est son dépôt au Greffe de la Cour”. Que le défendeur se soit par la
suite comporté de manière à ce que la requête soit vidée de sa substance
est inopérant. La demande était déjà déposée telle quelle le 17 octobre
2000. Au demeurant, sa substance reposant sur la violation de la souve-
raineté du Congo face à l’émission du mandat qui appelle réparation
demeure intacte.

30. La tentative du défendeur de faire opérer une mutation de l’action

47 Le cas est arrivé à Lomé (Togo) en octobre-novembre 1995 où un diplomate alle-
mand a été tué par des agents de l’ordre à un barrage routier en début de soirée.
L'incident avait gravement détérioré les relations germano-togolaises.

48 Mémoire de la République démocratique du Congo, p. 6, par. 8.

+ Voir affaire relative à des Questions d'interprétation et d'application de la convention
de Montréal de 1971 résultant de l'incident aérien de Lockerbie (Jamahiriya arabe
libyenne c. Etats-Unis d'Amérique), C.LJ. Recueil 1998, p. 130, par. 43.

111
111 MANDAT D’ARRET (OP. IND. BULA-BULA)

judiciaire interétatique propre du Congo, initiée et poursuivie en tant que
telle par le demandeur à la suite de l’atteinte aux immunités et à l’invio-
labilité pénales d’un de ses plus hauts représentants, en exercice de pro-
tection diplomatique d’un de ses ressortissants quelconque, mérite une fin
de non-recevoir polie qui interdit tout commentaire de ma part.

31. Les conclusions finales du Congo ont-elles empêché la Cour de se
prononcer sur la question de la compétence dite universelle?

32. Il est vrai que les «conclusions finales» du Congo passent complè-
tement sous silence cette question. Elles visent à obtenir de la Cour le
respect de la «règle de droit international coutumier relative à l’inviola-
bilité et l’immunité pénale absolues du ministre des affaires étrangères en
exercice; que ce faisant [le défendeur] a porté atteinte au principe de
l'égalité souveraine entre les Etats» 0.

33. C’est une question relative à la procédure judiciaire qui se pose. Le
revirement spectaculaire opéré par le demandeur sur ce point obligeait-il
la Cour à ne pas trancher dans son dispositif la compétence dite univer-
selle? Certainement. Il lui serait reproché de statuer ultra petita. C’est
dire autre chose que de ne pas prendre position collectivement là-dessus.
De toute manière, si les motifs de l’arrêt l’omettaient, les opinions y
reviendraient.

34. Au demeurant quinze pages sur soixante-quatre du mémoire du
Congo n’ont-elles pas été réservées à cette question“!. Au cours des plai-
doiries, le Congo a déclaré par la voie de son conseil, M. Rigaux, que
«cela ne [lJintéresse pas» quoiqu'elle l'ait évoqué dans sa requête ini-
tiale*?. Mais de guerre lasse ou par stratégie judiciaire, elle a concédé à la
Cour l’examen des

«problèmes suscités en droit international par la compétence univer-
selle, mais elle ne le fera pas à la requête de la Partie demanderesse,
elle y est entraînée en quelque sorte par le système de défense de la
Partie défenderesse, parce que la Partie défenderesse semble affirmer
non seulement qu'il est licite d'exercer cette compétence, mais en
plus qu'il serait obligatoire de le faire et que, par conséquent, l’exer-
cice de cette compétence pourrait valablement contrebalancer le res-
pect des immunités».

Et de conclure:

«file crois donc que la Cour devra se prononcer sur certains aspects,
en tout cas, de la compétence universelle, mais j’insiste, ce n’est pas
à la requête de la Partie demanderesse que cette question n’intéresse
pas directement»,

40 CR 2001/10, p. 26; les italiques sont de moi.

4 Mémoire de la République démocratique du Congo, p. 47-61.
42 Voir CR 2001/10, p. 11.

43 Jbid. ; les italiques sont de moi.

112
112 MANDAT D’ARRET (OP. IND, BULA-BULA)

Et de renvoyer aux conclusions a lire du Congo. Pour sa part, un autre
conseil du Congo, M™ Chemillier-Gendreau, précisera:

«que l’extension de cette compétence à l’hypothése où l'intéressé
n'est pas sur le territoire est actuellement sans fondement juridique
confirmé, ce qui est très différent de dire, comme veut nous le faire
dire le professeur David, que nous ne contesterions plus la compé-
tence universelle par défaut».

Le conseil du Congo poursuit:

«La Belgique souhaiterait à la lumière de cette affaire que la
Cour, en se prononçant en faveur d’une compétence universelle ainsi
étendue, intervienne dans le processus de création du droit et lui
donne une reconnaissance du bien-fondé de sa politique.»

Et de conclure:

«Nous soutenons pour notre part que le point sur lequel il est
nécessaire que la Cour se prononce, relativement à la compétence
universelle, comme vient de le dire le professeur Rigaux, est limité
à son usage lorsqu'elle passe outre à une immunité de juridiction
d'un ministre des affaires étrangères en exercice. Et nous lui
demandons alors de dire que cet usage, tel qu'il résulte de l'action de
la Belgique, est contraire au droit international.»

35. Pour sa part, la Belgique a fondamentalement construit son sys-
tème de défense sur la compétence dite universelle sur laquelle se base-
raient et sa loi controversée et son mandat contesté, Mais étant donné
que le Congo a ignoré dans ses conclusions finales ladite compétence allé-
guée, la Belgique en a tiré comme conséquence que la Cour, conforme-
ment à la règle non ultra petita, voyait ainsi sa compétence limitée aux
seuls points litigieux figurant dans les conclusions finales. Le défendeur
s’est appuyé sur la jurisprudence de la Cour“. Celle-ci «a le devoir de
répondre aux demandes des parties telles qu’elles s'expriment dans leurs
conclusions finales, mais aussi celui de s'abstenir de statuer sur des points
non compris dans lesdites demandes ainsi exprimées»*.

36. Lors de ses plaidoiries, la Partie défenderesse s’est aussi déclarée

«réticente, non parce qu’elle a des doutes sur la légalité de sa posi-
tion ou la solidité de ses arguments mais plutôt parce qu'elle aurait
préféré que les accusations contre M. Yerodia Ndombasi aient été

4 Voir CR 2001/10, p. 16-17: les italiques sont de moi.

45 Affaire du Détroit de Corfou, fixation du montant des réparations, arrêt, CL.
Recueil 1949, p. 249: affaire relative à la Demande d'interprétation de l'arrêt du 20 novembre
1950 en l'affaire du droit d'asile, arrêt, CIS. Recueil 1950, p. 402.

4 Affaire relative à la Demande d'interprétation de l'arrêt du 20 novembre 1950 en
l'affaire du droit d'asile, arrêt, C.J. Recueil 1950, p. 402: contre-mémoire de la Belgique.
par. 0.25, 2.74, 2.79, 2.81, 10.2.

[13
113 MANDAT D’ARRET (OP. IND. BULA-BULA)

traitées par les autorités compétentes en République démocratique
du Congo».

Elle à également affirmé que «les principes de compétence universelle et
l'absence d’immunité en cas d’allégations de violations graves du droit
international humanitaire sont bien fondés en droit... »*$.

37. À mon sens, il y a là un point de désaccord majeur entre les Parties
que la Cour pouvait trancher si la règle non ultra petita ne lui avait pas
été opposée. A peine de verser dans l'excès de pouvoir, la Cour ne pouvait
statuer ultra petita. On a pu dire justement que, «si l’arbitre est juge de sa
compétence, il n’en est pas le maître». L'examen de points qui ne figu-
reraient pas dans les demandes congolaises aurait exposé la Cour à des
reproches semblables. Dans ses conclusions finales muettes, le Congo ne
s’est cependant pas montré hostile à une prise de position par la Cour à
ce sujet dans sa motivation.

38. D'autre part, la Belgique n’a pas voulu que la Cour se prononce au
fond relativement aux allégations ci-dessus qu'elle estimait pourtant éta-
blies en droit:

«Si l’on considère le droit comme un processus évolutif et s’il faut
s’en remettre finalement à la décision de la Cour en la matière, la
question est de savoir s'il serait souhaitable que la Cour se prononce
au fond. La Belgique, malgré tout le respect dû au rôle que joue la
Cour dans le développement du droit international, pense pour sa
part que la réponse est négative. Elle considère en effet que, sauf
motif impérieux — par exemple parce qu’il subsiste un litige concret
entre deux Etats nécessitant un règlement —, le fait pour la Cour de
statuer au fond risque de figer le droit au moment précis où les Etats,
auxquels la responsabilité du développement du droit revient en pre-
mier lieu, cherchent en tâtonnant une solution qui leur soit propre.
De l'avis de la Belgique, il n’est pas opportun à ce stade de figer le
droit dans un sens extensif ou restrictif. » *°

39. Il va sans dire qu’il n'appartient pas à un plaideur d'apprendre au
juge son métier. Les appréhensions de ce dernier sur les effets cristalli-
sants éventuels d’une décision judiciaire internationale manquent de fon-
dement. Particulièrement dans l’ordre coutumier international, il est
prouvé que la jurisprudence internationale n’a pas pour effet de figer
absolument le droit. Il en est de même dans une certaine mesure du droit
conventionnel lui-même élaboré par les Etats. Enfin, dire que ces derniers
ont la responsabilité première de bâtir le droit revient à reconnaître impli-

47 CR 2001/8, p. 8.

48 CR 2001/8, p. 31, par. 54.

4? Charles Rousseau, « Les rapports conflictuels», Droit international public, t. V, 1983,
p. 326.

#0 CR 2001/8, p. 31, par. 54; les italiques sont de moi.

114
114 MANDAT D’ARRET (OP. IND. BULA-BULA)

citement la responsabilité d’autres organes ou entités, dont la Cour, de
s’acquitter d’autres tâches. La doctrine le constate quasi unanimement.

*

40. En définitive, quel sort aurait dû être réservé à la compétence dite
universelle eu égard à la discrétion des conclusions finales du Congo à ce
sujet et au peu d’empressement manifesté par la Belgique à voir la Cour
se prononcer là-dessus? La prudence extrême du Congo n’était pas jus-
tifiée puisque cet Etat sollicitait que le litige soit totalement vidé. La résis-
tance de la Belgique également n’était pas fondée. La Partie défenderesse,
qui alléguait agir en vertu du droit international, avait l'opportunité de
faire sanctionner positivement sa pratique jugée par elle licite. A mon
sens, la Cour avait la responsabilité principale de trancher si oui ou non
comme le prétendait le demandeur les règles coutumières relatives aux
immunités et à l’inviolabilité personnelle pénales du ministre des affaires
étrangères du Congo, M. Yerodia Ndombasi, ont été violées par le défen-
deur. Et puisque c’est au nom d’une compétence dite universelle, mal
conçue et mal appliquée, à mon avis, que cette transgression est interve-
nue, le dispositif de l’arrêt sanctionne implicitement malgré tout cette
prétention. Mais la Cour n’aurait-elle pas dû dans l'exposé des motifs, en
tant qu’organe garant de l’intégrité du droit international, se prononcer
aussi nettement sur la validité ratione loci et ratione personae des préten-
tions belges aussi manifestement illicites? La motivation de l'arrêt
n’aurait-elle pas dû comporter une mention pertinente sur l’une des ques-
tions les plus controversées actuellement en droit international. Aurait-on
reproché à la Cour d’avoir dit le droit sur ce point? Cependant, il
demeure que la Cour a bien choisi, en accord avec les Parties, «des motifs
essentiels»*! pour trancher le litige. Elle a, à cette occasion, codifié et
développé le droit des immunités. La nébuleuse question de compétence
dite universelle, telle que présentée dans cette affaire, a aussi été réglée.

41. Que les ministres des affaires étrangères jouissent des immunités et
de l’inviolabilité pénales de leur personne physique en droit international
coutumier devant les juridictions nationales ne fait l’ombre d’aucun
doute. Celles-là correspondent à des restrictions imposées par le droit
international à l’expression du droit interne. En termes précis, tout droit
national cesse de se manifester contre la présence de l'organe supérieur de
l'Etat étranger. Aucune entité souveraine ne saurait en droit soumettre à
son autorité tout autre Etat également souverain ainsi représenté. Tel est
l’état actuel du droit international positif qu’une enquête, à l’échelle mon-
diale, devrait confirmer.

42. Le défendeur s’est évertué à entretenir la confusion dans l'esprit de
l’homme du commun. Il ne pouvait le faire à l'égard d’un homme de

5! Voir Tanaka, opinion individuelle jointe à l’arrêt du 24 juillet 1964 en l'affaire de
Barcelona Traction, Light and Power Company, Limited, exceptions préliminaires, arrêt,
CLS. Recueil 1964, p. 65.

115
115 MANDAT D’ARRET (OP. IND. BULA-BULA)

droit. La Belgique a déployé toutes ses énergies pour faire croire qu’immu-
nité équivaut à impunité. Nul juriste ne s’y égarerait pour qu'il faille mon-
trer que la responsabilité pénale personnelle de l’auteur d’une infraction
éventuelle est intacte nonobstant les immunités dont il est couvert. Encore
ne faut-il pas perdre son latin de pénaliste au point d'oublier le principe
de présomption d’innocence de l’inculpé! A la limite, examiner les immu-
nités du ministre serait une banalité, n’eût été l’invocation de «certains
développements récents». A tort. Les défenseurs des Etats législateurs,
face à la Cour, tentent d’ériger une certaine doctrine en législateur, après
avoir refusé à la haute juridiction cette qualité.

43. Il ne fait pas de doute que les immunités et leur corollaire, l’invio-
labilité de la personne physique du ministre en examen, revêtent un
caractère fonctionnel. Elles se fondent sur l'intérêt de la fonction que doit
assumer librement, sans entrave, l'organe éminent représentant l’autre
Etat égal à soi-même. C’est pourquoi les prérogatives en matière de main-
tien de l’ordre, de la défense et de la justice, entre autres, de l'Etat hôte
doivent être exercées de manière à faciliter davantage l’activité du mi-
nistre des affaires étrangères d’autrui. Comme le commentent des
auteurs: «limmunité dont jouissent les représentants d'Etats étrangers
découle de la nature de leur charge» *.

44, La doctrine américaine rappelle:

«Selon le Restatement, l’immunité s’étendait:

a) à l'Etat lui-même;

b) au chef de l'Etat;

c) au gouvernement ou à tout organisme gouvernemental;

d) au chef du gouvernement:

e) au ministre des affaires étrangères;

f) à tout autre ministre, haut responsable ou agent de l'Etat, en ce
qui concerne les actes qu’il effectue à titre officiel, dans les cas où
l'exercice de la compétence entrainerait la mise en œuvre d’une
règle de droit contre l'Etat en question. »™4

45. Quoique, ni dans ses écritures, ni dans ses plaidoiries, le Congo
n’ait pu montrer suffisamment l’entrave faite à l’exercice libre de ses fonc-
tions de ministre des affaires étrangéres du Congo par la Belgique, je
peux signaler quelques exemples. Le ministre congolais des affaires étran-
gères n’a pas pu participer, au lendemain de l'émission du mandat, aux
réunions ministérielles des Etats ACP avec l'Union européenne à Bru-
xelles, ses immunités et son inviolabilité pénales n’étant pas garanties.

*? Contre-mémoire de la Belgique, p. 109, par. 3.4.1.

+3 Louis Henkin, Richard Crawford Pugh, Oscar Schachter et Hans Smit. /nternational
Law, 1993, p. 1188. / Traduction du Greffe. ]

S4 Jhid., p. L191.

116
116 MANDAT D’ARRET (OP. IND. BULA-BULA)

Il n’a pas pu prendre part aussi a la réunion de Paris sur l'évaluation du
sommet de la francophonie. M. A. Yerodia Ndombasi n'a pas pu effec-
tuer une visite officielle 4 Tokyo (Japon), en octobre 2000, au motif que
les autorités japonaises ont déclaré n'être pas en mesure de l’assurer que
ses immunités et son inviolabilité pénales lui seraient garanties.

46. Outre des missions officielles manquées, le ministre a dû se séparer
de son chef de l'Etat, selon les itinéraires, et arriver en retard à la même
destination. Il en est résulté des coûts de voyage plus élevés, des pertes de
bagages, des arrivées tardives aux réunions internationales, tel qu’au
sommet de Maputo au départ de la Chine. Il va sans dire que, à la suite
des missions officielles manquées ou réalisées avec tant de désagréments,
le ministre des affaires étrangères n’a pu assumer normalement ses fonc-
tions aux côtés du chef de l'Etat ou en dehors de celui-ci. En définitive, la
conjugaison de divers facteurs, particulièrement son caractère indésirable
aux yeux de certaines autorités belges, conduira à son limogeage le
20 novembre 2000, date d'ouverture des audiences de la phase conserva-
toire de cette affaire.

47. L’Etat défendeur allégue l’existence d’une exception aux immuni-
tés de la personne du ministre des affaires étrangères et à la règle de
Pinviolabilité pénale en cas de commission de «crimes de droit interna-
tional». Il ne l’a guère prouvée. Cela participe tout simplement de sa stra-
tégie de défense. Tantôt n’a-t-il pas cherché à contourner la qualité offi-
cielle alors revétue par M. A. Yerodia Ndombasi en arguant qu’il n’a visé
que la personne privée de ce dernier, tantôt n’a-t-il pas tenté d'inventer
une exception inexistante en droit international coutumier ?

48. L'existence d’une règle fermement établie suivie obligatoirement
par la majorité d'environ cent quatre-vingt-dix Etats appartenant à
l'Afrique, l'Asie, l'Amérique, l'Europe et l'Océanie, en vertu de laquelle
le ministre des affaires étrangères en fonction bénéficie d’une immu-
nité et d’une inviolabilité pénales absolues n’est pas contestable. Le con-
stat en est fait par la doctrine.

49. Néanmoins, quelques voix dissonantes, à priori animées de cer-
taines préoccupations morales, s'expriment afin que ces représentants
qualifiés des Etats soient dépouillés de ces protections juridiques absolues
en cas de commission de certaines infractions internationales. Plus que dans
nombre de régions du monde, ces dispositions ne peuvent qu'être les
bienvenues dans des pays victimes traditionnelles de crimes contre l'huma-
nité. Dès sa naissance, la Cour permanente de Justice internationale,
notre devancière, s’est reconnue la responsabilité que,

55 Voir notamment Jean Salmon, Manuel de droit diplomatique, 1994, p. 539: cet
auteur propose que le ministre des affaires étrangères jouisse «des privilèges et immunités
analogues à ceux du chef de gouvernement»; Joe Verhoeven, Droit international public.
2000, p. 123: «Il existe une tendance. au moins doctrinale, à accorder au chef du gou-
vernement, voire au ministre des affaires étrangères. la protection reconnue au chef de
l'Etat.»

117
117 MANDAT D’ARRET (OP. IND. BULA-BULA)

«dans l’accomplissement de sa tâche de connaître elle-même le droit
international, elle [la Cour] ne s’est pas bornée à cet examen, mais a
étendu ses recherches a tous /es précédents et faits qui lui étaient
accessibles et qui auraient, le cas échéant, pu révéler l’existence d’un
des principes du droit international visé par le compromis» *.

50. C’est sur le terrain du droit coutumier que les assertions belges et
leur pendant, les dénégations congolaises, se situent. Le Gouvernement
belge a peut-être escompté, à la manière de la proclamation Truman sur
le plateau continental de 1945, que sa revendication nouvelle formulée au
moment où des idées humanitaires connaissent un regain d'intérêt serait
suivie (massivement) par d’autres Etats. Il donne l’impression d’avoir
surestimé son poids sur l’échiquier mondial. Peu importe. Le grief prin-
cipal qui doit être articulé à l'encontre du défendeur est d’user de l’argu-
ment humanitaire à des fins de domination politique. Comme au
XIX° siècle’! Au point d'inventer une entorse au droit international des
immunités parfaitement inexistantes en droit international.

51. Sommairement, la revendication belge ne peut, à l’origine, que vio-
ler le droit existant. Nonobstant la publicité dont a bénéficié le mandat
du 11 avril 2000, elle n’a été suivie par aucun autre Etat. Nul membre de
la société internationale ne lui a prêté main forte en vue de son exécution.
Bien au contraire, plusieurs Etats, spécialement des Etats africains, ont
ignoré. Le fâcheux précédent belge est donc demeuré isolé. Si la Belgique
a le titre juridique de contribuer à la formation du droit international
général, elle ne saurait, à elle seule, créer ce dernier. La pratique interna-
tionale lui fait donc défaut. En revanche, l'Etat victime de ce fait, le
Congo, s’est fermement opposé à l'application de la mesure belge. Au
motif qu'elle est illicite.

52. D'autre part, le Gouvernement belge montre, par son comporte-
ment, qu'il n’est pas sûr de la licéité de son acte contesté. La correspon-
dance adressée au demandeur en cours d'instance judiciaire le prouve‘.
Le défendeur prétend envisager la revision de sa loi querellée afin de res-
pecter les immunités des hauts représentants des Etats étrangers. Au
milieu de tant de contradictions, d’attitudes incertaines qui marquent
fondamentalement cette pratique unilatérale et solitaire — sauf l’initia-
tive yougoslave du 21 septembre 2000 passée curieusement sous silence
par la Belgique —, nulle norme coutumière ne saurait émerger. Comme

56 Affaire du Lotus, arrét n° 9, 1927, C.P.J.IL. Recueil série À n° 10, p. 31.
57 Le préambule de l’Acte général de Berlin du 26 février 1885 rassure sur l'objet et le
but du traité: «le bien-être moral et matériel des populations indigènes ».

“8 Voir la communication belge du 14 février 2001 à laquelle le Congo a répondu le
22 juin 2001.

118
118 MANDAT D’ARRET (OP. IND. BULA-BULA)

l’opinio juris dans le chef du défendeur lui-même n’est apparemment
guère établie.

53. A dire vrai, l'Etat défendeur s’est évertué à s’appuyer sur quelques
opinions de publicistes pour alléguer l’apparition d’une norme coutu-
mière dérogatoire. Il n’a pas rapporté la preuve de son existence. On sait
que la doctrine constitue un moyen de détermination de la régle de droit.
Elle doit se fonder sur une pratique générale correspondant à l’opinio
juris sive necessitas. Rien de pareil à ce jour. A mon sens, il n’a pas été
malaisé pour la Cour de relever le caractère non fondé des allégations du
défendeur. La mise en œuvre du droit international humanitaire serait-
elle affectée d’un coefficient de normativité relative, pour paraphraser
P. Weil? Sinon, comment justifier juridiquement la suspension des pour-
suites contre l’organe d’un Etat du Proche-Orient et le maintien obstiné
des poursuites contre l’ancien ministre congolais des affaires étrangères?

54. Evoquant les rapports entre crimes et immunités, ou dans quelle
mesure la nature des premiers empêche l’exercice des secondes, Pierre-
Marie Dupuy estime à la suite de la décision de la Chambre des lords en
Paffaire Pinochet:

«Pour autant il convient d’être prudent dans Faffirmation d’une
nouvelle coutume, dont la décision des Lords, au demeurant fondée
sur des considérations souvent hétérogènes, ne saurait à elle seule
entraîner la consolidation. » *?

Et de rappeler que

«fija coutume procède de l’opinion juridique des Etats telle qu’elle
ressort de leur pratique. Or, celle-ci est encore loin d’être unifiée,
et manifeste en tout cas la persistance des réticences étatiques à
la réduction des immunités des agents supérieurs de l'Etat. » °°

Il n’y a pas de comportement «généralement» adopté «par la pratique
des Etats». Ainsi que l’a dit notre Cour,

«la présence [des normes coutumières] dans l'opinio juris des Etats se
prouve par la voie d’induction en partant de l’analyse d’une pratique
suffisamment étoffée et convaincante ef non pas par voie de déduc-
tion en partant d'idées préconstituées à priori»®',

Point de nombreuses décisions des cours et tribunaux de l’ensemble des

5° Pierre-Marie Dupuy, «Crimes et immunités, ou dans quelle mesure la nature des pre-
miers empêche l'exercice des secondes», Revue générale de droit international public,
vol. 103, n° 2, 1999, p. 293; les italiques sont de moi.

60 Ibid.

61 Affaire de la Délimitation de la frontière maritime dans la région du golfe du Maine,
arrêt, C.1J. Recueil 1984, p. 299; les italiques sont de moi.

119
119 MANDAT D’ARRET (OP. IND. BULA-BULA)

Etats du globe, à tout le moins d’un nombre significatif, dans l’optique
belge. Bien au contraire. Très récemment, la Cour a émis un avis dans
l'affaire relative au Différend relatif à l’immunité de juridiction d'un rap-
porteur spécial de la Commission des droits de l'homme, en ces termes:
«les tribunaux malaisiens avaient l’obligation de traiter la question de
Pimmunité de juridiction comme une question préliminaire à trancher
dans les meilleurs délais» ?.
55. Auparavant, elle avait constaté que

«la High Court de Kuala Lumpur n’a pas statué in limine litis sur
limmunité ... mais a rendu un jugement par lequel elle s’est déclarée
compétente pour connaître au fond de l’affaire dont elle était saisie;
y compris pour déterminer si M. Cumaraswamy pouvait se prévaloir
d’une quelconque immunité» 3.

Semblable obligation pèse aussi et surtout sur les Etats dans leurs rap-
ports mutuels. Aussi, par analogie, conjuguée avec l'argument à for-
tiori entre sujets primaires du droit international et les organes parti-
culièrement qualifiés que sont les ministres des affaires étrangères,
cette règle rappelée par la Cour devrait s'appliquer à la présente
espèce.

56. Les changements de statut qu’a connus successivement M. À. Yero-
dia Ndombasi n’ont pas de conséquence fâcheuse sur l'affaire sinon de
souligner davantage l’atteinte à la souveraineté du Congo par la Belgique
en raison de ses ingérences continues (voir ci-dessus).

57. D'autre part, centrée qu'elle l’est sur la violation des immunités du
ministre des affaires étrangères au moment de l'émission et de la notifica-
tion du mandat, le statut antérieur et les statuts postérieurs revêtus par
M. A. Yerodia Ndombasi n’affectent en rien la plainte congolaise. Dès
lors que les poursuites illicites sont exercées au moment ou il a cette qua-
lité d’organe spécialisé dans les relations extérieures d'un Etat et, en
conséquence, couvert d’immunités et d’inviolabilité personnelle pénales
absolues, la violation du droit international au préjudice du Congo sub-
siste; la Belgique ayant contracté une dette à l'égard non pas d'un indi-
vidu en transgressant la norme du droit international coutumier régissant
les relations interétatiques, mais vis-à-vis d’un Etat, le Congo, dont
l'organe en charge des relations internationales s'est vu infligé une mesure
téméraire, vexatoire et illicite, qui appelle réparation. Or, face à ces allé-
gations bien fondées du demandeur, le défendeur prétend ne pas porter
atteinte aux droits de souveraineté de sa victime. Bien au contraire, la
Belgique affirme exercer un droit à elle conféré ou accomplit une obliga-
tion à elle imposée par le droit international. D'où le refus d’anéantir le

62 Différend relatif à Pimmunité de juridiction d'un rapporteur spécial de la Commission
des droits de l'homme, avis consultatif, C.1.J. Recueil 1999 (1), p. 90, par. 67, 2 6); les
italiques sont de moi.

63 Jbid., p. 72, par. 17.

120
120 MANDAT D’ARRET (OP. IND. BULA-BULA)

mandat et en conséquence de réparer le préjudice subi. L’odyssée person-
nelle de M. A. Yerodia Ndombasi ne vide en rien le différend interéta-
tique.

58. Il est significatif que le défendeur reconnaisse implicitement le
manque de solidité de ses moyens en ces termes:

«Même dans l’éventualité où la Cour devrait, contrairement aux
conclusions de la Belgique, confirmer l’immunité de M. A. Yerodia
Ndombasi, en sa qualité de ministre des affaires étrangères du Congo
dans les circonstances considérées, il n’en découlerait pas qu’il demeu-
rerait au bénéfice de l’immunité, même en occupant le poste de mi-
nistre pour ses activités de caractère privé...» °

59. A moins de soutenir que l'infraction commise par la Belgique a été
prescrite au bout de deux ans. A priori, rien de pareil comme règle en droit
international, encore moins dans la conception africaine du droit. En
Afrique, un différend ne se dissout pas. Il se transmet, comme une dette,
de succession en succession. Il en est ainsi de l’objet du litige qui est ineffaçable
tant que la reconnaissance de la faute commise par l’auteur et la réparation
du préjudice subi par sa victime n’ont pas eu lieu. Les dénégations non fon-
dées du défendeur me poussent à formuler une proposition théorique.

60. Prenons l’hypothèse d’une personnalité assumant les fonctions de
conseiller aux affaires africaines à la présidence ou à la primature d’une
puissance donnée. Elle ordonne à ce titre la répression d’une insurrection
populaire ou d’une manifestation estudiantine dans un «pays ami» qui
entraîne mort d'hommes. Par la suite, ce conseiller accède aux fonctions
de ministre des affaires étrangères ou de secrétaire d’Etat de la puissance
en question.

61. Un Etat tiers délivre alors un mandat contre le ministre ou secré-
taire d'Etat au motif qu’il avait donné des ordres, en tant que conseiller,
qui, dans leur mise en œuvre, ont causé des violations massives et systé-
matiques des droits humains. La question est de savoir si pareil mandat
affecte ou n’affecte pas les immunités et l’inviolabilité personnelle pénales
du ministre ou du secrétaire d'Etat. A mon avis, la réponse est affirma-
tive. C’est l’organe de l'Etat, chargé de le représenter internationalement,
qui est victime de la mesure à ce moment-là.

62. A la suite d’un changement d'administration ou de gouvernement,
le ministre des affaires étrangères ou le secrétaire d'Etat perd son poste

64 Contre-mémoire, p. 116, par. 3.4.15.

65 Jean-Pierre Cot, À l'épreuve du pouvoir. Le tiers-mondisme. Pour quoi faire?, 1984,
p. 85. L'auteur signale que, alors qu’il était ministre de la coopération, il a donné des
ordres afin que les coopérants militaires français ne soient pas mélés à la répression de la
manifestation estudiantine de juin 1981 a Kinshasa.

121
121 MANDAT D’ARRÊT (OP. IND. BULA-BULA)

(ce qui est différent du cas Yerodia en raison des pressions extérieures).
L'Etat auteur du mandat maintient son acte. Cette mesure continue-t-elle
d’affecter le conseiller aux affaires africaines, le ministre des affaires
étrangères ou le secrétaire d'Etat, ou touche la personne désormais hbé-
rée de toute charge gouvernementale? Je pense que c’est la date de l’émis-
sion du mandat qui définit le moment précis de la violation du droit
international et la qualité en ce temps-là du destinataire de Pacte qui in-
dique la personnalité violée dans son intégrité morale. C’est le ministre des
affaires étrangères ou le secrétaire d'Etat au jour et à l'heure de l’émis-
sion du mandat qui fut atteint. Il ne s’agit ni d’un acte d'instruction émis
contre une personne privée que l’ancien secrétaire d’Etat ou ministre des
affaires étrangères est devenu, ni d’une mesure frappant à l’époque le
conseiller aux affaires africaines. L’intangibilité des faits se dresse,
impassible comme un sphinx.

63. Le principe d’une compétence dite universelle par une partie de la
doctrine ne saurait être sérieusement contesté aux termes des dispositions
genevoises pertinentes. Quelques réserves que je puisse avoir d’abord sur
une terminologie peu heureuse au plan du droit international. Car, la
summa divisio correcte, à mon sens, devrait retenir 1) la compétence ter-
ritoriale, 2) la compétence personnelle et 3) la compétence à raison de ser-
vices publics.

64. Je ne qualifierais pas de «compétence universelle» l'autorité exer-
cée par un Etat, soit à l’égard de ses nationaux à l'étranger, qui relève de
sa compétence personnelle, soit à l’égard de ressortissants étrangers en
haute mer auteurs d’actes de piraterie maritime, qui rentre dans le cadre
de la compétence à raison de services publics, soit à l'égard de toute per-
sonne se trouvant sur son territoire ayant porté atteinte à son ordre
public, qui tombe ainsi dans le champ de sa compétence territoriale. Il en
est de même de la compétence en matière de répression de certaines vio-
lations de dispositions conventionnelles que se reconnaissent les Etats.
On conçoit aisément qu'une entité universelle, encore inexistante, l'Orga-
nisation des Nations Unies elle-même et son principal organe judiciaire,
étant plutôt quasi universelle, puisse se prévaloir d’un pouvoir juridique
universel, On sait que, en vertu des traités spécifiques auxquels ils sont
parties, les membres de la communauté quasi universelle se reconnaissent
le pouvoir de réprimer certaines infractions commises au-delà de leur ter-
ritoire dans des conditions bien définies. Matériellement ensuite, sem-
blable pouvoir juridique n’est pas universel. Peut-être sous l'influence
peu heureuse des conceptions pénalistes °°, une partie de la doctrine inter-
nationaliste s’y réfère comme l'exercice d’une compétence universelle.

66 L'absence de mention de «compétence universelle» n'est pas aussi rare dans les
travaux des pénalistes eux-mêmes. Voir par exemple André Huet et René Koering-Joulin,
Droit pénal international, 1994.

122
122 MANDAT D’ARRET (OP. IND. BULA-BULA)

Cette expression paraît impropre dans l’ordre international actuel®’. Au
moment où une fraction importante des Etats tend à promouvoir un
mécanisme institutionnel répressif à vocation universelle, la promotion de
la compétence dite universelle ne constituerait-elle pas une régression
juridique?

65. Le principe d’une «compétence universelle» ainsi entendue est
affirmé notamment à l’article 49 de la première convention de Genève du
12 août 19498, Mais sa conception et surtout son application par le
défendeur dans le cas d'espèce s’éloignent de l’état du droit en vigueur.

66. Selon l'interprétation autorisée de la stipulation conventionnelle
ci-dessus, le système se fonde sur trois obligations essentielles qui sont
mises à la charge de chaque partie contractante, à savoir: «promul-
guer une législation spéciale; rechercher toute personne prévenue d’une
violation de la Convention: juger une telle personne ou, si la Partie
contractante le préfère, la remettre pour jugement à un autre Etat inté-
ressé » °°,

67. Il faut savoir gré à la Partie défenderesse d’avoir, en principe, satis-
fait à la première obligation, sans préjudice pour l’heure de la portée de
sa législation spéciale. I] convient aussi d'apprécier le souci qui semble
l’animer, à priori, de rechercher toute personne présumée avoir violé les
dispositions conventionnelles pertinentes.

68. Le satisfecit qu’on peut adresser au défendeur sur le plan des prin-
cipes laisse place à des reproches légitimes en raison de la portée de sa
législation et de ses mesures d’application. Le mandat semble corres-
pondre à ces dernières.

67 C’est du droit international pénal, branche embryonnaire aux règles éparses et frag-
mentaires, que ressortit la compétence improprement dite universelle. Cette dernière ne
saurait s'affranchir des marques qui caractérisent sa matrice. D'où le caractère quelque
peu nébuleux d’un pouvoir juridique ancien, limité à quelques curiosités historiques telles
que la répression de la traite des esclaves, étendu timidement au milieu du XX siècle à la
répression des infractions au droit international humanitaire. C’est de ce dernier que la
doctrine et la jurisprudence spécialisées (Tribunal pénal international pour l'ex-Yougosla-
vie) s'efforcent de lui conférer une autonomie. Puisque la «compétence universelle» telle
que revendiquée par la Belgique intéresse la mise en œuvre coercitive des règles humani-
taires genevoises. Que le droit international positif autorise les Etats à sanctionner des
infractions commises en dehors de leur territoire lorsque certaines conditions de rattache-
ment à leur souveraineté territoriale sont réunies n’est pas contestable. Que cette com-
pétence répressive doive être interprétée de manière stricte comme l'exige le droit pénal
n’est pas non plus douteux.

68 L'article 49 dispose:

«Chaque partie contractante aura l’obligation de rechercher les personnes préve-
nues d’avoir commis, ou d’avoir ordonné de commettre l’une ou l’autre de ces infrac-
tions, et elle devra les déférer à ses propres tribunaux, quelle que soit leur nationalité. »

69 Jean Pictet (dir. publ.), Commentaire de la convention de Genève pour l'amélioration
du sort des blessés et des malades dans les forces armées en campagne, 1952, p. 407; les
italiques sont de moi.

123
123 MANDAT D’ARRET (OP. IND. BULA-BULA)

1. Législation spéciale

69. Aucun des deux Etats (Suisse et Yougoslavie) cités dans le com-
mentaire ci-dessus n’avait adopté une législation aussi géographiquement
universelle que le texte belge. Les développements du commentaire ne
reflétent que le souci de la répression des infractions. Le commentaire
prévient même qu’«aucune allusion n’est faite à la responsabilité que
pourraient encourir des personnes qui ne sont pas intervenues pour empé-
cher une infraction ou la faire cesser». Face au «silence de la Convention
on doit admettre que c’est à la législation nationale qu'il appartient de
régler cette matière» 7°.

2. Recherche et poursuite des auteurs

70. Non seulement le commentaire met l'accent sur une répression des
inculpés sans égard à leur nationalité, mais encore il retient le rattache-
ment territorial. Rien de plus normal dans l’état du droit international
classique ainsi codifié à Genève: à partir du moment où l’une des Parties
contractantes

«a connaissance du fait qu’une personne se trouvant sur son terri-
toire aurait commis une telle infraction, son devoir est de veiller à ce
qu’elle soit arrêtée et poursuivie rapidement» /!.

Ce n'est donc pas seulement sur la demande d’un Etat que l’on devra
entreprendre les recherches policières nécessaires, mais aussi spontané-
ment. Au-delà du territoire national qui limite en principe l'exercice de
l'autorité de l’Etat qu’elle soit législative, exécutive ou judiciaire, à mon
avis, le commentaire désigne tout naturellement le mécanisme de coopéra-
tion judiciaire qu'est l’extradition dans la mesure où «des charges suffi-
santes» sont retenues contre l’inculpé”?. Non seulement il n’y a pas de
traité d’extradition entre les Parties en présence relativement à la matière,
mais encore le Congo dit appartenir à la conception juridique qui refuse
d’extrader ses nationaux. Argument décisif, 11 ajoute ne pouvoir pour-
suivre M. A. Yerodia Ndombasi faute de charge à son égard, puisqu'il ne
lui reproche rien.

71. L'exercice de la compétence dite universelle suppose donc l’exis-
tence de «charges suffisantes», selon les termes des conventions humani-
taires #. Y en a-t-il dans le cas d’espèce? L'Etat demandeur les a reje-

70 Jean Pictet (dir. publ.), Commentaire de la Convention de Genève pour l'amélioration
du sort des blessés et des malades dans les forces armées en campagne, 1952, p. 409; les
italiques sont de moi.

71 Jbid., p. 411: les italiques sont de moi.

72 Jbid.

73 Voir par exemple l’article 129, al. 2, de la troisième convention de Genève du 12 août
1949.

124
124 MANDAT D’ARRET (OP. IND, BULA-BULA)

tées *. Des bâtonniers congolais ont soutenu devant les médias locaux, au
lendemain de la notification du mandat le 12 juillet 2000, que «le dossier
était vide». L'Etat défendeur n’a pas rapporté dans son mandat des
charges suffisantes, hormis l’affirmation qui reste à démontrer que son
inculpé a «activement et directement» participé à la commission des
infractions graves de droit international humanitaire.

72. D'autre part, quel est le critère objectif qui autoriserait l’exercice
de la compétence universelle par défaut par un Etat devant plusieurs
situations de non-exercice ? Est-ce le core crimes ? Il y en aurait plusieurs.
D'où la légitimité du critère territorial qui départage les compétences
entre Etats en présence. Sinon, le critère politique d'opportunité triom-
pherait. On comprend alors que les conséquences des événements tra-
giques au Congo en août 1998 aient offert l’alibi au mandat du 11 avril
2000. Mais que l’extermination de plus de deux millions et demi de
Congolais depuis la même date par les agresseurs rwandais, ougandais et
burundais demeure, jusque-là, impunie.

73. La Partie défenderesse s’est acharnée, dans la droite ligne de son
esprit singulier, à criminaliser le comportement du demandeur. Elle s'est
évertuée jusqu'au bout à chercher à troubler la conscience des juges. Non
seulement elle s’est trompée de prétoire — la Cour n'étant en rien une
juridiction de fond relativement à une responsabilité pénale individuelle
éventuelle —, mais encore elle n’a pas rapporté la preuve de cette der-
nière. Il convient de rappeler que actori incumbit probatio, mais aussi
allegans probat.

74. L'ancienne colonie modèle du Congo belge doit-elle, sans preuve,
poursuivre l’un des dirigeants congolais, qui s’est dressé, comme partout
ailleurs, contre des envahisseurs étrangers et leurs auxiliaires congolais?
L'idée selon laquelle un Etat aurait le pouvoir juridique de connaître des
infractions éventuelles commises à l'étranger, par des étrangers, contre
des étrangers, alors même que le suspect éventuel se trouve en territoire
étranger, est contraire à la conception du droit international.

75. L'article 129, alinéa 2, de la troisième convention genevoise énon-
çant le principe aut dedere aut judicare en matière de sanctions pénales
pose l'exigence de «charges suffisantes». I] n’a aucunement envisagé une
compétence dite universelle par défaut (in absentia). Puisque le commen-

74 Mémoire de la République démocratique du Congo, p. 38, par. 57:

« Les paroles [que M. Yerodia] a notamment prononcées le 28 août 1998 n'ont fait
l'objet de la part des autorités publiques belges d'aucune mise en contexte, ni his-
torique ni culturelle. Elles ont été abusivement interprétées par celles-ci ... alors que le
lien de causalité entre ces paroles et certains actes inqualifiables de violence … est loin
d’être clairement établi. »

Quant au contre-mémoire du Royaume de Belgique, il reprend (p. 11, par. 1.10) les faits
tels que repris dans le mandat du 11 avril 2000 après avoir annoncé: «il n'est pas néces-
saire d'approfondir ces faits qui seront traités brièvement dans la partie II».

125
125 MANDAT D’ARRÊT (OP. IND. BULA-BULA)

taire y relatif vise expressément l’hypothèse où l’inculpé «se trouve sur
son territoire» (de l’Etat partie).

76. C’est en vain qu’on explorerait, dans la pratique récente, soit un
texte législatif, soit une jurisprudence interne aussi osée. Par sa loi de 1945
sur les crimes de guerre, telle que modifiée en 1988, P Australie dit que
«seul un ressortissant ou un résident australien peut être poursuivi au titre
de la loi de 1988» (section 11 de la loi ci-dessus). {Traduction du Greffe. ]
La High Court de l'Australie avait reconnu, à l’occasion de l’affaire Polyu-
khovich v. Commonwealth of Australia, que la juridiction australienne
avait le pouvoir d'exercer «une compétence reconnue par le droit interna-
tional comme une compétence universelle» à l'égard des crimes de guerre”.

77. Le rattachement territorial est aussi visé par le Code pénal autri-
chien pour ce qui a trait à la poursuite des crimes internationaux tels que
le génocide (voir application dans l'affaire Dusko Cvjetkovic du
13 juillet 1994). Le rattachement personnel ou territorial est aussi requis
par l’article 7 du Code pénal du Canada, tel que revisé en 1985. Il a été
appliqué dans l'affaire R v. Finta. La France prévoit aussi ce rattache-
ment «si [la personne] se trouve en France», Il serait fastidieux de mul-
tiplier les exemples.

78. S'il est permis de recourir au raisonnement par analogie, on relè-
vera que, dans l’affaire des Activités militaires et paramilitaires au Nica-
ragua et contre celui-ci {Nicaragua c. Etats-Unis d'Amérique), fond,
arrêt, la Cour avait précisément déclaré au sujet des droits humains:

«[Qluand les droits de l’homme sont protégés par des conventions
internationales, cette protection se traduit par des dispositions pré-
vues dans le texte des conventions elles-mêmes et qui sont destinées
à vérifier ou à assurer le respect de ces droits.» 7”

Les instruments genevois ont bien circonscrit à l’époque les droits et les
obligations des Etats sur ce point. Il est certain que les auteurs de ces
textes n’ont nullement envisagé l'interprétation excessive belge. D'autre
part, la pratique ultérieure ne montre guère une évolution de la norme
conventionnelle au plan coutumier dans cette perspective. Elle aurait pu
être codifiée dans la convention de Rome du 17 juillet 1998. Tel n’est pas
le cas. Aussi la Belgique a, une année après l'adoption de celle-ci, innové
radicalement et solitairement. Sentiments humanitaires obligent!

79. En décidant à l’article 7 de la loi du 16 juin 1993, telle qu’amendée
le 10 février 1999, que «fljes juridictions belges sont compétentes pour
connaître des infractions prévues à la présente loi, indépendamment du
lieu où celles-ci auront été commises», la Belgique a adopté une législa-
tion totalement insolite. Elle s’est autoproclamée sinon procureur de

75 Polyukhovich v. Commonwealth of Australia (1991) 172 CLR 501, p. 562: les ita-
liques sont de moi. / Traduction du Greffe. ]

76 Article 689-1 du Code de procédure pénale.

77 CLS. Recueil 1986, p. 134, par. 267.

126
126 MANDAT D’ARRET (OP. IND. BULA-BULA)

l'humanité, au sens transtemporel et transpatial que R.-J. Dupuy attri-
buait à ce mot, du moins justicier sans frontières d’après la doctrine
du «sans frontiérisme». A la limite, cette revendication dépasse le droit
international lui-même puisque ce dernier règle essentiellement les rela-
tions entre des structures aux frontières définies: les Etats. Mais selon une
appréciation minimale, l'Etat défendeur viole le droit international. Il ne
saurait, en l’état actuel, superbement le transcender. Ainsi des chefs
d'Etat en fonction, Laurent Gbagbo (Côte d'Ivoire), le 26 juin 2001, Sad-
dam Hussein, le 29 juin 2001, Fidel Castro (Cuba), le 4 octobre 2001,
Denis Sassou Nguesso (Congo-Brazzaville), le 4 octobre 2001, Yasser
Arafat, le 27 novembre 2001, un premier ministre, Ariel Sharon (Israël),
le 1° juillet 2001, un ministre des affaires étrangères en fonction, Abdu-
laye Yerodia Ndombasi, le 11 avril 2000, font l’objet de plaintes ou de
poursuites judiciaires devant les juridictions belges pour divers «crimes
internationaux». La liste est loin d’être exhaustive, si on y ajoute en
décembre 2001 le président Paul Biya (Cameroun). Joe Verhoeven” a eu
raison de craindre l’instauration d’un chaos, par définition le contraire de
l’ordre déjà difficile, dans le milieu international. La Cour ne pouvait
qu'être interpellée.

80. On mentionnera de manière appuyée que seul apparemment
M. A. Yerodia Ndombasi s’est vu infliger un «mandat d’arrêt interna-
tional». Très curieux. Il convient de souligner aussi que les poursuites
contre M. Ariel Sharon, suivies attentivement de par le monde, auraient
été suspendues, au bas mot, que la Belgique cherche en faveur de ce
dernier une porte de sortie honorable à coup d’arguties juridiques, que
depuis les plus hautes autorités politiques du pays se sont répandues en
conférences dans les universités (ULB) pour dénoncer soudainement les
absurdités de cette loi, que l’un des conseils de la Belgique a revisé sa
doctrine d'enseignement à l'issue des plaidoiries de novembre 2001
dans le sens d’un rattachement territorial sine qua non. Telle est la
loi belge à l’épreuve des rapports de force internationaux. On peut
parier que les poursuites initiées à la suite d’une plainte de «justi-
ciables impénitents» contre M. A. Sharon sont mort-nées.

81. Ni au titre d'obligation examinée plus haut, ni au titre d’une pré-
rogative à elle attribuée par le droit international, la Belgique ne saurait

78 Joe Verhoeven, «M. Pinochet, la coutume internationale et la compétence uni-
verselle », Journal des tribunaux, 1999, p. 315, et, du même auteur, « Vers un ordre répres-
sif universel? Quelques observations», Annuaire français de droit international, 1999,
p. 55. D'autre part, «Que se passerait-il si un plaignant poursuivait devant les tribunaux
belges M. Chirac qui a servi durant la guerre d'Algérie où des massacres ont été commis
par l’armée française?» aurait interrogé un haut fonctionnaire israélien à la suite de la
plainte déposée par M. Sharon, premier ministre d'Israël. (The Washington Post, 30 avril
2001, Washington Post Foreign Service, Karl Vick, p. 101: «Death Toll in Congo
War May Approach 3 Million ».)

127
127 MANDAT D’ARRET (OP. IND, BULA-BULA)

se poser en procureur de ’humanité, à savoir prétendre assumer le mal-
heur des hommes au-delà des frontières étatiques et au-delà des généra-
tions. La pratique des Etats signalée ci-dessus vaut également pour les
présents développements. Pour autant il ne s’agit nullement de couvrir
une impunité quelle qu'elle soit dans le temps et dans l’espace, y compris
lors des guerres de conquête coloniale et de reconquête néocoloniale en
Afrique, en Amérique, en Asie, en Europe et en Océanie.

82. Victime de la violence” des agresseurs et du cortège d’infractions
graves au droit international humanitaire, telle que la prise en otage du bar-
rage d’Inga entraînant la coupure d'électricité et d’eau, notamment à Kin-
shasa, ville de plus de cing millions d'habitants d’où il en résulta plusieurs
morts, le peuple congolais n’a de cesse d’exiger le retrait des forces armées
régulières d'occupation de l’'Ouganda, du Rwanda et du Burundi. Il sollicite
en outre l'établissement d'un tribunal pénal international sur le Congo. Ce
dernier jugerait toutes les personnes, auteurs, coauteurs ou complices, Afri-
cains et non-Africains, ayant commis des crimes de guerre, des crimes
contre l'humanité, comme I’extermination de plus de deux millions cing cent
mille Congolais*® dans les régions sous occupation étrangère depuis le
2 aout 1998. A priori, ces victimes-la n’intéressent pas (encore) la Belgique.
Elle, dont le passé colonial®! et néocolonial* est, à tort ou à raison, jugé
tristement célèbre dans le domaine des droits humains au Congo. Là per-
dure une situation de violations graves, systématiques et massives des droits
humains qui doivent interpeller l’opinion internationale. Pour emprunter
les mots justes de l'ambassadeur de France à Kinshasa: «devant pareil
enjeu, les choses doivent être dites clairement. On ne peut jouer indéfini-
ment dans la sémantique lorsqu'un peuple entier est en train d’agoniser.»
Car, «c'est le temps de guerre et ... les armées d'occupation se trouvent sur
le sol congolais en dépit des injonctions de la communauté internatio-
nale » 53,

” Voir. S. Oda, déclarations jointes à l'ordonnance du 9 avril 1998 en l'affaire relative
à la Convention de Vienne sur les relations consulaires, mesures conservatoires,
CLI. Recueil 1999 (1), p. 260, par. 2, et à l'ordonnance du 3 mars 1999. en l'affaire
LaGrand (Allemagne €. Etats-Unis d'Amérique). mesures conservatoires, C.LJ.
Recueil 1999 (1), p. 18, par. 2, sur la nécessité de tenir compte des droits des victimes
d'actes de violence (aspect qui a souvent été négligé).

# Source: International Rescue Committee (USA), http://intranet.theirc.org/docs/
mortil_report_small.pdf.

8t Adam Horschild. Le fantôme du Roi Léopold. Un holocauste oublié, 1998, p. 264-
274; Daniel Vangroenweghe, Du sang sur les lianes. Léopold IT et son Congo. 1986, p. 18-
123: Barbara Emerson, Léopold IL Le Royaume et l'Empire, 1980. p. 248-251.

# Voir CR 2000/34, p. 16, sur la plaidoirie acérée du Congo et Noam Chomsky, Autop-
sie des terrorismes. 2001, p. 12-13.

«Les puissances européennes menaient la conquête d'une grande partie du monde,
avec une brutalité extrême. A de très rares exceptions, ces puissances n’ont pas été en
retour attaquées par leurs victimes... ni la Belgique par le Congo...»

88 Voir discours de M. Gildas Le Lidec. ambassadeur de France à Kinshasa, le 14 juil-

let 2001, à l'occasion de la fête nationale de la République française. Le Palmarès, n° 2181
du 16 juillet 2001. p. 8.

128
128 MANDAT D’ARRET (OP. IND, BULA-BULA)

83. Il suffit maintenant de signaler quelques vues doctrinales qui mon-
trent peut-être l’ampleur de la controverse sur la question. A en croire
P.-M. Dupuy, «encore rarement reconnue en droit coutumier, la compé-
tence universelle ne l’est alors que de façon facultative»™, L'auteur
s’appuie sur le fait que la Cour de cassation française «a confirmé le refus
de la Cour d’appel de voir dans les conventions de Genève de 1949 une
base de droit pour l’invocation d’une telle compétence». Enfin, il relève
que «la convention de Rome n'’institue ... pas vraiment une compétence
universelle, puisqu'elle s'établit en fonction de celle de l’Etat de nationa-
lité du criminel et/ou celle de l'Etat où l’infraction a été commise».
Quant à François Rigaux, il préfère ne pas se prononcer «sur un thème
actuel et controversé»*’, A l’opposé, Mario Bettati est d’avis que «la com-
pétence universelle ... fonde n'importe quel Etat à poursuivre des crimes
d'autant plus graves qu'ils mêlent parfois ceux commis contre les lois de
la guerre et ceux accomplis contre l'humanité», L’affirmation n’est
guère suivie de démonstration. A l’opposé, Nguyen Quoc Dinh, Patrick
Dailler et Alain Pellet la signalent comme «un principe controversé » ?.
Olivier T. Covey ne l’admet que si l’auteur de l’infraction «est par la suite
retrouvé sur le territoire national». Les partisans de la compétence uni-
verselle reconnaissent cette dernière a condition que l’inculpé «se trouve
sur son territoire» °!. Pour leur part, Jean Combacau et Serge Sur souli-
gnent que «les Etats restent fidèles aux critères territorial et personnel, et
s’abstiennent de tout recours à une compétence universelle ou réelle »°2.
Quant à Philippe Weckel, observant la mention dans le préambule du
traité de Rome du 28 juillet 1998 de la compétence universelle, il note
néanmoins l’omniprésence de la «souveraineté judiciaire des Etats»: car
comme le démontre déjà la pratique de la Belgique, «une compétence uni-
verselle ... s’exercerait en définitive de manière unilatérale»?

84. Le mandat du 11 avril 2000 a produit des effets juridiques tant sur
le plan interne belge que sur le plan international.

#4 Pierre-Marie Dupuy, loc. cit., p. 293; les italiques sont de moi.

85 Jbid., p. 294.

86 Jbid.

87 François Rigaux, «Le concept de territorialité: un fantasme en quête de réalité».
dans Liber Amicorum Judge Mohammed Bedjaoui, 1999, p. 211.

88 Mario Bettati, Le droit d'ingérence. Mutation de l'ordre international, 1996, p. 269.

# Nguyen Quoc Dinh, Patrick Dailler et Alain Pellet, Droit international public, 1999,
p. 689.

% Olivier T. Covey, «La compétence des Etats», Droit international. Bilan et perspec-
tives, 1991, p. 336.

°! Brigitte Stern, «A propos de la compétence universelle», dans Liber Amicorum
Judge Mohammed Bedjaoui, p. 748.

92 Jean Combacau et Serge Sur, Droit international public, 1993, p. 351.

% Ph. Weckel. « La Cour pénale internationale», Revue générale de droit international
publie, t. 102, n° 4, 1998, p. 986, 989. D'après les vues d'un pénaliste du Congo, Nya-
birungu Mwene Songa. Droir pénal général. 1995, p. 77 et 79, le «système dit de com-
pétence universelle de la loi pénale donne au juge du lieu d'arrestation le pouvoir de
juger» (les italiques sont de moi).

129
129 MANDAT D’ARRÊT (OP. IND. BULA-BULA)

85. Au plan interne d’abord. Juridiquement, il paraît évident que l’émis-
sion du mandat à l'encontre du ministre des affaires étrangères constitue
un fait illicite puisqu'elle viole les immunités et l’inviolabilité pénales atta-
chées à ce dernier. Au plan formel, il s’agit d’un acte coercitif par nature.
Sous l’angle matériel, la teneur de cet instrument ne fait guère mystère du
sort réservé à l'organe étranger. Il est exigé des agents de l’autorité
publique belge d'appréhender physiquement un ministre des affaires
étrangères d’un autre Etat souverain! Du point de vue téléologique, il vise
à anéantir la liberté d’aller et de venir ainsi que la dignité inhérente à un or-
gane d’un pays indépendant. Sous l’angle organique, le juge d’instruction,
qui a agi à l'encontre du ministre en question, ne se confond pas avec un
agent du protocole d'Etat. A bon droit, la Cour dit au sujet du mandat:

«{sa] seule émission ... portait atteinte à Pimmunité... La Cour en
conclut que l'émission dudit mandat a constitué une violation d’une
obligation de la Belgique à l'égard du Congo, en ce qu'elle a méconnu
Pimmunite [dont bénéficiait] ce ministre ... en vertu du droit interna-
tional.» (Arrêt, par. 70.)

86. Tels sont les éléments objectifs qui attestent de la production des
effets juridiques par le mandat insolite. Qu'il n’ait pas été exécuté maté-
riellement est une autre question. Il était susceptible de l'être. Que l'Etat
défendeur puisse mépriser vis-à-vis d’un pair les règles de courtoisie élé-
mentaires entre Etats dits civilisés passe encore en droit. Le mandat a bel
et bien jeté le discrédit sur les organes de l'Etat congolais traités de
manière aussi discourtoise et illicite. Il y a davantage.

87. Au plan international, qui nous préoccupe le plus, s'agissant d’une
atteinte flagrante au droit international coutumier des immunités, il
convient de rappeler l'analyse esquissée dès la phase de l'examen de la
demande de mesures conservatoires. Au demeurant, la motivation de
l'arrêt semble bien faire ressortir le préjudice juridique ainsi subi.

88. Ainsi que je l'ai indiqué en la phase de demande de mesures
conservatoires, le mandat querellé a causé un préjudice à la diplomatie
congolaise. Si son chef a néanmoins pu se déplacer sans entrave dans
Phémisphére Sud en vue de participer à des rencontres diplomatiques ten-
dant à mettre un terme au conflit armé au Congo, il n’a pu par contre
effectuer de tels déplacements dans d’autres régions qui comptent beau-
coup pour le règlement du conflit. Quand bien même si l'Etat congolais y
a pu être représenté, il l’a été à un échelon inférieur. La substance des
pourparlers de paix au niveau des ministres des affaires étrangères en a
été affectée en raison de la règle de préséance diplomatique. En fin de
compte, les prérogatives de souveraineté internationale du Congo ont
subi des dommages”.

% Voir l'arrêt, par. 70 et 71.

% Voir aussi S. Bula-Bula, opinion dissidente jointe à l'ordonnance du 8 décembre
2000, Mandat d'arrêt du 11 avril 2000 { République démocratique du Congo c. Belgique),
mesures conservatoires, CLF. Recueil 2000, p. 222, par. 16.

130
130 MANDAT D’ARRET (OP. IND. BULA-BULA)

89. En particulier le fonctionnement régulier et continu du service
public des affaires étrangères a pu être perturbé par cette ingérence poli-
tico-judiciaire dès lors que son chef a subi une «quarantaine arbitraire».
D'autre part, l'émission du mandat a porté atteinte à l’indépendance
politique du Congo. Comme montré plus haut, elle a contraint un Etat
faible, davantage affaibli par une agression armée, à modifier malgré lui,
selon l’un des conseils du Congo, membre du gouvernement de ce pays”,
la composition de l’équipe gouvernementale pour plaire à l'Etat défen-
deur. La Belgique n’a guère contesté cette déclaration.

90. Il ne fait pas l'ombre d’un doute que le comportement de la Bel-
gique a discrédité le Congo. Il a eu pour effet d’accabler, à priori par un
jugement sommaire, un Etat agressé au moment où les Etats d'Afrique
centrale réunis à Libreville (Gabon) le 24 septembre 1998 ont «condamné
l'agression contre la République démocratique du Congo et les ingé-
rences caractérisées dans les affaires intérieures de ce pays»°’. Les pour-
suites pénales ainsi intentées contre un organe de cet Etat agressé cons-
tituent des accusations infamantes au sein de la «communauté interna-
tionale». Elles ont affecté les droits extrapatrimoniaux à l'honneur, à la
dignité du peuple congolais représenté par son Etat.

91. Que l'Etat défendeur ait, par l'émission, la diffusion et le maintien
du mandat d'arrêt du 11 avril 2000 commis un fait internationalement
illicite a été montré plus haut. Il a opéré une rupture de ses engagements
internationaux en droit international général.

92. Pour l'heure, me paraît tout instructive l'opinion suivante de Paul
Guggenheim:

«Contrairement à une opinion répandue, ce n'est pas seulement
au moment où il est véritablement appliqué que le droit interne peut
violer le droit international. Il y a délit international du fait même de
la promulgation — ou de la non-promulgation — d’une norme géné-
rale, susceptible d’être appliquée directement et causant par là même
un dommage. La promulgation d’une norme contraire au droit
international donne donc lieu à des sanctions...»

C’est en conséquence un argument à fortiori qu'il faudrait appliquer
s'agissant du mandat, mesure d’application d’un simple fait, mieux d’une
voie de fait, de l’avis d’un conseil du Congo.

93. A serrer de plus près, le mandat belge ne constitue pas en droit

% Voir plaidoirie du 22 novembre 2000, CR 2000/34, p. 10.

°7 Voir Le Phare, n° 818 du 28 septembre 1988, p. 3.

% Voir aussi S. Bula-Bula, opinion dissidente jointe à l'ordonnance du 8 décembre
2000, Mandat d'arrêt du 11 avril 2000 ( République démocratique du Congo c. Belgique),
mesures conservatoires, C.J. Recueil 2000, p. 222-223, par. 17.

% Paul Guggenheim, Traité de droit international public, t. I, p. 7-8, cité par Krystyna
Marek, « Les rapports entre le droit international et le droit interne à la lumière de la
jurisprudence de la Cour permanente de Justice internationale», Revue générale de droit
international public, t. XXXII, 1962, p. 276; les italiques sont de moi.

131
131 MANDAT D’ARRET (OP. IND. BULA-BULA)

international un acte juridique. Comme l’a relevé l’un des conseils du
Congo, il s’agit d’un fait internationalement illicite. L’opinion selon
laquelle: «Au regard du droit international et de la Cour qui en est
l'organe, les lois nationales sont de simples faits, manifestations de la
volonté et de l'activité des Etats, au même titre que les décisions judi-
ciaires ou les mesures administratives» l, trouve bien sa place ici.

94. D'où le raisonnement qui tendrait à distinguer d’un côté l’instru-
mentum et de l’autre côté le negotium ne vaut pas. L’illicéité ne s’estompe
pas parce que l'organe de l'Etat a changé. Puisque à travers ledit organe,
c’est bien sûr l'Etat qui a été visé. Cela est encore plus manifeste dans le
cas d'espèce où plusieurs membres du gouvernement étaient sur la liste
dressée par le juge belge, y compris le chef de l'Etat! D'autre part, un
mandat illicite n’est pas ipso facto illégal. Tel est précisément le cas ici.
De manière générale, il existe en droit international (droits de l’homme,
droit de la mer, etc.) des mesures nationales parfaitement légales, mais
qui demeurent illicites. Elles engagent la responsabilité de leurs auteurs.
Mais le constat de l'illicéité par un organe international n’emporte pas en
lui-même l’anéantissement de la mesure nationale. C’est à l'Etat trans-
gresseur du droit international quincombe l'obligation d'extinction de
son acte illicite.

95. Le défendeur a commis une infraction au droit international des
immunités dès le 11 avril 2000 par l'émission du mandat. I] a, par la suite,
confirmé son comportement illicite en diffusant ce dernier au plan inter-
national. Le fait illicite a été communiqué au demandeur le 12 juillet 2000.
L'infraction consommée, dès le 11 avril 2000, le défendeur s’est évertué,
d’après lui, à tenter de transmettre par voie diplomatique le 15 sep-
tembre 2000, le prétendu dossier judiciaire au demandeur. Non seulement
il n’a apporté aucune preuve de ce repentir actif mais tardif, par ailleurs
contesté par l’un des conseils du Congo; mais encore la tentative de blan-
chiment du fait illicite répudiée par l'Etat requérant, à bon droit, est
dénuée de tout effet.

96. Pire, il y a un élément majeur qui montre le comportement résolu-
ment illicite de la Belgique au cours du procès. Comment qualifier autre-
ment la demande de notice rouge formulée le 12 septembre 2001 par le
défendeur ? Actionné devant la justice internationale, ce dernier n’arrête
pas de poursuivre la mise en œuvre de son acte unilatéral illicite au
moyen de la notice rouge. Non seulement la Belgique a ainsi fait preuve
de manière éloquente de manque de bonne foi dans la poursuite de la pro-
cédure judiciaire internationale; mais encore n’a-t-elle pas commis «un
empiétement sur les fonctions de la Cour» 191?

+

100 Affaire relative à Certains intérêts allemands en Haute-Silésie polonaise, fond, arrêt
n° 7, 1926, C.P.J.I. série A n° 7, p. 19.

191 Je m'inspire ainsi de l'avis de M. Tarazi, opinion dissidente jointe à l'arrêt du 24 mai
1980, affaire du Personnel diplomatique et consulaire des Etats-Unis à Téhéran, C.LJ.
Recueil 1980, p. 64.

132
132 MANDAT D’ARRET (OP. IND. BULA-BULA)

97. Alors que les Etats puissants — notion relative dans le temps et
l'espace — ont parfois tendance à invoquer le droit international pour
justifier à posteriori leur comportement, les Etats faibles — concept éga-
lement relatif selon les mêmes facteurs — inclinent souvent à conformer
leur conduite au droit international. Puisque ce dernier est leur unique
force.

98. Sans égard pour les immunités et l’inviolabilité pénales du ministre
des affaires étrangères du Congo, le Royaume de Belgique a émis un
mandat d’arrét contre cet organe éminent d’un Etat souverain au nom
d’allégations de commission de «crimes internationaux» lors de l’agres-
sion armée du 2 août 1998 contre le Congo.

99. Non seulement le Congo a démontré à la face de la «communauté
internationale» sa qualité de sujet de droit international capable d’ester
en justice; mais encore cet Etat agressé s’est comporté en tant qu’Etat de
droit, à savoir une entité respectueuse du droit international.

100. Le peuple congolais, à travers son Etat, a pu ainsi exprimer sa
personnalité internationale. Il s’est aussi affirmé libre. Sous ce rap-
port, l'Etat défendeur s'est-il trompé de génération et d'époque?
Lorsqu’en 1989, le gouvernement en place à Kinshasa a envisagé de saisir
la Cour du contentieux belgo-congolais, son initiative s’est arrêtée net à
l’acceptation de la juridiction obligatoire de celle-ci. Par la suite, il y eut
l’accord de Rabat de juin 1989 qui a abasourdi la brouille entre princes.
Tel n’est pas le cas aujourd’hui.

 

101. Alors que M. R. Aron maintenait en 1984 que «l'exemple du
Congo suggère que, dans la masse, la conscience tribale l'emporte encore
sur la conscience nationale...»!°, à la même période, Paul Reuter et
Jean Combacau n’hésitaient pas à établir un parallélisme entre le proces-
sus de formation de la nation parmi «des Etats européens les plus cen-
tralisés d'aujourd'hui» et le procès suivi par le Congo en ces termes: «il
en est ainsi d’un Etat africain étendu et peuplé comme le Zaïre pour
lequel la constitution progressive d’une nation zaïroise s'établit quoti-
diennement aux dépens des communautés ethniques dont le destin aurait
pu être différent » !°°. Il nous est apparu qu’«on sous-estime, pour des rai-
sons inavouées, le vouloir-vivre collectif des Zairois forgé par des ans de
résistance tantôt ouverte, tantôt silencieuse, à l’un des régimes politiques
les plus féroces qu’ait connu le XX siècle» 4.

102. Comme les deux faces de Janus, l’arrêt constitue, d’un côté,
l’acte de répudiation des relations malsaines dites d'amitié et de coopé-
ration entre un Etat dominateur et un Etat dominé, dès le lendemain

192 Raymond Aron, Paix et guerre entre les nations, 1984, p. 389.

103 Paul Reuter et Jean Combacau. Institutions et relations internationales, 1988,
p. 24.

104 Sayeman Bula-Bula, «La doctrine d’ingérence humanitaire revisitée», Revue afri-
caine de droit international et comparé (Londres), t. 9, n° 3. septembre 1997, p. 626,
note 109.

133
133 MANDAT D’ARRET (OP. IND. BULA-BULA)

d’une décolonisation bâclée: il forme, d’un autre côté, l’acte susceptible
de fonder des relations saines, d'amitié et de coopération durable
mutuellement avantageuses entre partenaires souverains liés par l’his-
toire. Tôt ou tard pareils rapports s’instaureront. Mieux vaudrait main-
tenant. I] faut souhaiter que les Parties, spécialement l'Etat défendeur,
saisissent la signification profonde de la présente décision. La contribu-
tion de la Cour au règlement pacifique du différend aura été très
féconde. Pourvu que le défendeur adopte une nouvelle vision abandon-
nant ses conceptions surannées entretenues par des pesanteurs histo-
riques et les rapports de force inégaux. A titre d'exemple, à la veille de la
mise en orbite d’un de ces gouvernements inspirés par la Belgique. des
universitaires conseilleurs de leur pays alertèrent ce dernier en ces
termes:

«Si elle ne se met pas en mesure, ne revendique pas, et n'obtient
pas de jouer un réle déterminant dans la revitalisation de l'écono-
mie du pays, la Belgique risque l’affaiblissement de son leadership
au Zaïre et la perte de son principal atout en même temps que celle
de son outil le plus efficace d'expression de politique extérieure.
C'est d'abord le Zaire qui nous permet d'émerger sur le plan inter-
national et d'être assis, à maintes occasions, à la table des plus
grands. » 195

103. Les Etats africains notamment qui se manifestent de plus en plus
comme les plaideurs «ordinaires» devant la Cour ont des raisons de
confier au corps des juristes éminents, indépendants et intègres [°° leurs
différends. Je pense ainsi particulièrement à des plaintes analogues à celle
contre le Congo introduites auprès d'un juge national au cas où le défen-
deur poursuivrait sa politique de deux poids, deux mesures. D'autant
plus que le grand nombre de dirigeants afro-latino-asiatiques traduits
devant la justice belge laisserait croire, à tort, que les violations présu-
mées du droit international humanitaire, notamment les crimes contre la
paix, les crimes contre l’humanité et les crimes de guerre constituent le
monopole de l’Afrique, l'Amérique latine et PAsie.

104. C’est là où la compétence dite universelle apparaît sous son vrai
jour de compétence à géométrie variable exercée sélectivement contre cer-
tains Etats à l'exclusion d’autres. I] ne faut pas être grand clerc pour
constater, à priori, que la rumeur publique sur des violations graves de
droits humains ne s’abat pas, à l'échelle mondiale, que sur la brochette de
personnalités accusées auprès du juge bruxellois.

105. Sans doute la mission de la Cour consiste à trancher les litiges

'05 Voir Société nationale d'investissement et administration générale de la coopération
au développement, Zaire, secteur des parastataux, réactivation de l'économie. Contribu-
tion d'entreprise du portefeuille de l Etat, rapport réalisé par M. Moll, J.-P. Couvreur et
M. Norro, professeurs à l'Université catholique de Louvain, Bruxelles, le 29 avril 1994,
p. 231.

106 Voir article 2 du Statut de la Cour internationale de Justice.

134
134 MANDAT D’ARRET (OP. IND. BULA-BULA)

interétatiques que lui soumettent les parties. Elle ne consiste pas à ensei-
gner le droit. Néanmoins, par le règlement des différends, il peut résulter
des enseignements précieux. Au demeurant, dès la fin des plaidoiries, l’un
des conseils de la Belgique a revisé sa copie. L’un des mérites de l'arrêt est
d’avoir contribué à l’enseignement du droit international. Les appréhen-
sions que nous avions ainsi exprimées lors de la phase de demande des
mesures conservatoires '°’ n’ont plus de raison d’être à ce niveau. C’est un
chapitre du droit international des immunités du ministre des affaires
étrangères que vient d’ébaucher la Cour !'#. A ce titre, il enrichit certai-
nement les manuels de droit international public. Intervenant au beau
milieu des débats doctrinaux, comme le montrent les travaux de l’Institut
de droit international, de la session de Vancouver, en août 2001, l'arrêt
apporte beaucoup de lumière sur cette question.

106. La question de «l'articulation juridique entre la compétence dite
universelle et les immunités»!® qui suscitait ma curiosité a été aussi
réglée implicitement au profit de celles-ci! !°. Sans préjudice du caractère
établi de la catégorie juridique alléguée, hors la compétence de répression
de certaines violations de dispositions conventionnelles reconnue entre
Etats parties.

107. La Cour a établi l'existence en droit international coutumier des
règles relatives à l’immunité et l’inviolabilité pénales du ministre des
affaires étrangères. Elle les a appliquées au cas d'espèce parce que
M. A. Yerodia Ndombasi était ministre des affaires étrangères au moment
des faits. Puisque le différend international portait sur des prétentions contra-
dictoires entre les immunités en question et la compétence dite univer-
selle, par sa décision, la Cour a implicitement rejeté l’allégation de cette
compétence dans la présente affaire. Elle a ainsi jugé la compétence dite
universelle, si elle était établie en droit international, de toute manière ino-
pérante à l'égard des immunités et de l’inviolabilité pénales du ministre
des affaires étrangères, quels que soient les prétendus crimes allégués.
Le requérant n’a guère sollicité un arrêt déclaratoire'''. Il a été demandé
à la Cour de trancher un litige concret en disant le droit et en l’appliquant
effectivement au différend. Mais, une réflexion générale, abstraite et donc
impersonnelle de cette compétence controversée et non sollicitée par

107 Voir Sayeman Bula-Bula, opinion dissidente jointe à l'ordonnance du 8 décembre
2000 rendue en l'affaire du Mandat d'arrêt du 11 avril 2000 ( République démocratique du
Congo c. Belgique), mesures conservatoires, C.LJ. Recueil 2000, p. 219, par. 4.

198 D'après Dominique Carreau, Droit international, t. 1, 2001, p. 653, la Cour accom-
plit un «rôle majeur» dans «le développement du droit international contemporain».

19 Sayeman Bula-Bula, opinion dissidente jointe à l'ordonnance du 8 décembre 2000
rendue en l'affaire du Mandat d'arrêt du 11 avril 2000 (République démocratique du
Congo c. Belgique), mesures conservatoires, C.1.J. Recueil 2000, p. 220, par. 7.

119 Paragraphes 70 et 71 de l’arrêt.

1 Voir affaire du Plateau continental de la mer du Nord, CIS. Recueil 1969, p. 6 et
suiv.

135
135 MANDAT D’ARRET (OP. IND. BULA-BULA)

l'Etat demandeur ne s’imposait pas !!?, encore qu'il aurait été désirable, a
mon avis, que le Congo maintint aussi ce point dans ses demandes finales
écrites et orales. Puisque le demandeur sollicitait que la Cour dise le droit
et tranche fe litige, ne lui appartenait-il pas de pourchasser tous les alibis
possibles, dits universels, humanitaires et autres? Une chose est certaine,
le prétexte tiré du prétendu infléchissement des immunités a été rejeté
dans le dispositif. Tout autre alibi qui s’appuierait sur d’autres bases du
«sans frontiérisme» est aussi virtuellement sanctionné dans les motifs.
Face à «une saine économie judiciaire» ''*, observée par notre institution,
il revenait aux opinions d’«éclairer en contrepoint la motivation de
l'arrêt», de manière que «l’on [puisse] extraire toute la substance de cette
décision judiciaire et saisir tout ce qu'elle a apporté à la jurisprudence» 114,

108. En définitive, on se rend compte que le Congo semble aussi avoir
agi en manière de «dédoublement fonctionnel» de Georges Scelle. Il a
intenté une action judiciaire internationale non seulement en son nom et
pour son compte, mais aussi au profit de la «communauté internatio-
nale». N’a-t-elle pas permis à la Cour de réaffirmer et de développer le
mécanisme juridique des immunités qui facilite le commerce juridique
entre luniversalité des Etats, quel que soit l’alibi avancé?

109. IL y a fort à parier que l'arrêt, petit par son volume, mais grand
par sa substance juridique, sera accueilli favorablement par la «commu-
nauté internationale». Bien entendu, si on entend par là l'ensemble des
Etats, des organisations internationales et d’autres entités publiques inter-
nationales. Quelles que soient les divergences d'intérêt, la disparité du
niveau de développement et la diversité des cultures, il y a là un dénomi-
nateur commun à tous qui a été réaffirmé.

110. La décision devrait aussi interpeller les manipulateurs de lopi-
nion auxquels doit être dénié le pouvoir de fait d'exploiter, à des fins ina-
vouées, «le malheur des autres» !!>.

112 Certains font remonter la «compétence universelle» au Moyen Age européen. En
cette matière, il faut peut-être se garder de prendre pour universel ce qui n'est probable-
ment que régional. Ainsi, selon E. Ogueri II, «les règles de conduite qui régissaient, par
exemple, les relations entre le Ghana et le Nigéria en Afrique de l'Ouest, ou entre des
nations d’autres parties d'Afrique et d'Asie, étaient considérées comme des «lois coutu-
mières universellement reconnues», avant la colonisation. /Traduction du Greffe.]
Voir E. Ogueri I], Intervention. {nternational Law Association Report, session de Varsovie,
1988, p. 969.

"13 Voir Manfred Lachs, opinion individuelle jointe à l'arrêt du 24 mai 1980 rendu dans
l'affaire du Personnel diplomatique et consulaire des Etats-Unis à Téhéran, C.LJ. Recueil
1980, p. 47.

114 Mohammed Bedjaoui, «La «fabrication» des arrêts de la Cour internationale de
Justice», Le droit international au service de la paix, de la justice et du développement :
Mélanges Michel Virally, 1991, p. 105.

115 Voir Bernard Kouchner, Le malheur des autres, 1991 (241 pages).

136
136 MANDAT D’ARRET (OP. IND. BULA-BULA)

111. Elle devrait enfin appeler à plus de modestie les nouveaux croi-
sés de l’intégrisme à prétention humanitaire «habiles à mal poser les pro-
blémes pour justifier les odieuses solutions qu'on préconise»!lé,
y compris un certain courant du militantisme juridique !!?.

(Signé) Sayeman BULA-BULA.

116 Voir Aimé Césaire, Discours sur le colonialisme, 1995, p. 8.

"17 Sur le militantisme juridique, voir J. Combacau et Serge Sur, Droit international
public, 1993, p. 46; Nguyen Quoc Dinh, Patrick Dallier et Alain Pellet, Droit international
public, 1992, p. 79. Les auteurs discernent un courant occidental du militantisme qui serait
représenté par l'Anglais Georg Schwarzenberger et les Américains Myres S. McDougal,
Richard Falk et M. Reisman ainsi que l’Anglaise Rosalyn Higgins; un courant oriental
sans en préciser les auteurs et un courant de l’Ancien Monde avec comme figures de
proue, entre autres, Mohammed Bedjaoui, Georges Abi-Saab et Taslim Olawale Elias. A
dire vrai, il y a toujours une coloration idéologique, donc militante, dans les travaux de
chaque auteur. Pour ne citer que certains, J. Combacau et S. Sur, op. cit., Avertissement,
ont beau avertir le lecteur sur leur choix du « positivisme juridique»; ils ne montrent pas
moins leur inclination idéologique libérale. Voir par exemple au moment de la réunion du
nombre des ratifications requises par la convention sur le droit de la mer, ils spéculent
encore «à supposer même qu'elle entre en vigueur» (p. 452-453); ainsi que l'affirmation
selon laquelle cette convention aurait inversé sur «des bases purement formelles l'équilibre
réel des intérêts et de la puissance» (p. 446) ou encore l’affirmation selon laquelle ce texte
ne serait pas, «à l’instar des conventions de Genève de 1958, une convention de codifica-
tion mais plutôt de développement progressif...» (p. 452). Voir aussi Nguyen Quoc Dinh
et al., op. cit., p. 1093, évoquant «l'entrée en vigueur éventuelle de la convention».

137
